Exhibit 10.1


--------------------------------------------------------------------------------



5-YEAR CREDIT AGREEMENT
dated as of
August 5, 2014
Between
INTERNATIONAL PAPER COMPANY
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
------------------
CITIBANK, N.A.
as Syndication Agent
------------------
J.P. MORGAN SECURITIES LLC and CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners
$1,500,000,000



--------------------------------------------------------------------------------






ACTIVE 201234646v.8

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
1

SECTION 1.01
Defined Terms    1

SECTION 1.02
Classification of Loans and Borrowings    17

SECTION 1.03
Terms Generally    18

SECTION 1.04
Accounting Terms and Determinations    18

SECTION 1.05
Currencies; Currency Equivalents    19

ARTICLE II THE CREDITS
19

SECTION 2.01
The Commitments; Borrowings by Approved Borrowers    19

SECTION 2.02
Loans and Borrowings    20

SECTION 2.03
Requests for Syndicated Borrowings    21

SECTION 2.04
Competitive Bid Procedure    21

SECTION 2.05
Funding of Borrowings    24

SECTION 2.06
Interest Elections    24

SECTION 2.07
Changes of Commitments    25

SECTION 2.08
Repayment of Loans; Evidence of Debt    26

SECTION 2.09
Prepayment of Loans    27

SECTION 2.10
Fees    28

SECTION 2.11
Interest    28

SECTION 2.12
Alternate Rate of Interest    29

SECTION 2.13
Increased Costs    30

SECTION 2.14
Break Funding Payments    31

SECTION 2.15
U.S. Taxes    32

SECTION 2.16
Foreign Taxes    33

SECTION 2.17
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    34

SECTION 2.18
Mitigation Obligations; Replacement of Lenders    36

SECTION 2.19
Expansion Option    36

SECTION 2.20
Defaulting Lenders    37

SECTION 2.21
Extension of Commitment Termination Date    38

ARTICLE III REPRESENTATIONS AND WARRANTIES
41

SECTION 3.01
Corporate Existence    41

SECTION 3.02
Financial Condition    41

SECTION 3.03
Litigation    41

SECTION 3.04
No Breach    41

SECTION 3.05
Corporate Action of the Obligors    42

SECTION 3.06
Approvals    42

SECTION 3.07
Use of Loans    42

SECTION 3.08
ERISA    42

SECTION 3.09
Taxes    42

SECTION 3.10
Investment Company Act    42

SECTION 3.11
Credit Agreements    42

SECTION 3.12
Hazardous Materials and Environmental Matters    42

SECTION 3.13
Full Disclosure    43





--------------------------------------------------------------------------------



SECTION 3.14
Anti-Terrorism Laws and Sanctions    44

SECTION 3.15
Existence of Approved Borrowers    44

SECTION 3.16
No Breach    44

SECTION 3.17
Corporate Action    44

SECTION 3.18
Approvals    44

SECTION 3.19
Taxes on Payments of Approved Borrowers    44

ARTICLE IV GUARANTEE
45

SECTION 4.01
Guarantee    45

SECTION 4.02
Obligations Unconditional    45

SECTION 4.03
Reinstatement    46

SECTION 4.04
Subrogation    46

SECTION 4.05
Remedies    46

SECTION 4.06
Continuing Guarantee    46

ARTICLE V CONDITIONS
47

SECTION 5.01
Effective Date    47

SECTION 5.02
Initial Loan to any Approved Borrower    48

SECTION 5.03
Each Credit Event    48

ARTICLE VI COVENANTS OF THE COMPANY
48

SECTION 6.01
Financial Statements    49

SECTION 6.02
Litigation    50

SECTION 6.03
Corporate Existence, Etc.    50

SECTION 6.04
Insurance    51

SECTION 6.05
Use of Proceeds    51

SECTION 6.06
Prohibition of Fundamental Changes    51

SECTION 6.07
Limitation on Liens    52

SECTION 6.08
Total Debt to Total Capital Ratio    53

SECTION 6.09
Minimum Consolidated Net Worth    53

ARTICLE VII EVENTS OF DEFAULT
53

ARTICLE VIII THE ADMINISTRATIVE AGENT
56

ARTICLE IX MISCELLANEOUS
58

SECTION 9.01
Notices    58

SECTION 9.02
Waivers; Amendments    60

SECTION 9.03
Expenses; Indemnity; Damage Waiver    61

SECTION 9.04
Successors and Assigns    62

SECTION 9.05
Survival    65

SECTION 9.06
Counterparts; Integration; Effectiveness    66

SECTION 9.07
Severability    66

SECTION 9.08
Right of Setoff    66

SECTION 9.09
Governing Law; Jurisdiction; Etc.    66

SECTION 9.10
Waiver Of Jury Trial    67

SECTION 9.11
Headings    67

SECTION 9.12
Treatment of Certain Information; Confidentiality    67


2

--------------------------------------------------------------------------------



SECTION 9.13
European Monetary Union    68

SECTION 9.14
Judgment Currency    70

SECTION 9.15
USA PATRIOT Act    70

SECTION 9.16
Interest Rate Limitation    71



SCHEDULE I –
SCHEDULE II –
SCHEDULE III –
SCHEDULE IV –
Commitments
Material Agreements
Approved Borrowers
Existing Liens
EXHIBIT A –
EXHIBIT B –
EXHIBIT C –
EXHIBIT D-1 –
EXHIBIT D-2 –
EXHIBIT E –
EXHIBIT F –
Form of Assignment and Assumption
[Reserved]
Form of Officer’s Certificate
Form of Designation Letter
Form of Termination Letter
Form of Increasing Lender Supplement
Form of Augmenting Lender Supplement






3

--------------------------------------------------------------------------------




5-YEAR CREDIT AGREEMENT (this “Agreement”), dated as of August 5, 2014, between
INTERNATIONAL PAPER COMPANY, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
The Company has requested that the Lenders (as hereinafter defined) make loans
to the Company and to Approved Borrowers (as so defined) in an aggregate
principal amount not exceeding $1,500,000,000 at any one time outstanding. The
Lenders are prepared to make such loans upon the terms and conditions hereof,
and, accordingly, the parties hereto agree as follows:
Article I
DEFINITIONS
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2011 Credit Agreement” means the 5-Year Credit Agreement dated as of August 26,
2011 between the Company, each of the lenders party thereto and JPMCB, as
Administrative Agent.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.
“Adjusted Eurocurrency Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.
“Administrative Agent” means JPMCB, in its capacity as Administrative Agent for
the Lenders hereunder and any successor pursuant to Article VIII.
“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 9.01(b).
“Agreement” has the meaning set forth in the introductory section.
“Alternate Base Rate” means, for any day, a fluctuating interest rate per annum
in effect from time to time, which rate per annum shall at all times be equal to
the highest of (a) the rate of interest announced publicly by the Administrative
Agent in New York, New York, from time to time, as the Administrative Agent’s
prime rate on such day, (b) 0.50% per annum above the Federal Funds Effective
Rate in effect on such day and (c) 1% per annum above the Adjusted Eurocurrency
Rate for a one month Interest Period in Dollars on such day (or if such day is
not a Business Day, the immediately preceding Business Day); provided that, for
the avoidance of doubt, the Adjusted Eurocurrency Rate for any day shall be
based on the rate

1

--------------------------------------------------------------------------------



appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such page) or, if such service is not available, by any other generally
recognized financial information service, as of 11:00 a.m. (London time) on such
day. Each change in any interest rate provided for herein based upon the
Alternate Base Rate resulting from a change in the Alternate Base Rate shall
take effect at the time of such change in the Alternate Base Rate.
“Applicable Lender” has the meaning assigned to such term in Section 2.01(b).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to the facility fees payable
hereunder, or with respect to any Syndicated Loan, as the case may be, the
applicable rate per annum set forth below under the caption “Facility Fee” or
“Eurocurrency Margin” and/or “ABR Margin”, respectively, based upon the
long-term debt ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:
Senior unsecured non-credit enhanced debt rating S&P/Moody’s
Facility Fee
Eurocurrency Margin
ABR Margin
A-/A3 or above
10.0 bps
90.0 bps
0 bps
BBB+/Baa1
12.5 bps
100.0 bps
0 bps
BBB/Baa2
15.0 bps
110.0 bps
10.0 bps
BBB-/Baa3
20.0 bps
130.0 bps
30.0 bps
BB+/Ba1 or lower
25.0 bps
150.0 bps
50.0 bps



For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in the lowest category in the
schedule above; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
categories in the schedule above, the Applicable Rate shall be based on the
higher of the two ratings; unless one of the two ratings is two or more
categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
(on its own behalf and on behalf of each Approved Borrower) and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

2

--------------------------------------------------------------------------------



“Approved Borrower” means (i) each of the entities set forth on Schedule III and
(ii) any Wholly Owned Consolidated Subsidiary of the Company as to which a
Designation Letter has been delivered to the Administrative Agent and as to
which a Termination Letter shall not have been delivered to the Administrative
Agent, which Subsidiary has been approved as a borrower hereunder by the
Administrative Agent and the Applicable Lenders, all in accordance with Section
2.01(b).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee pursuant to Section 9.04, in substantially the form of
Exhibit A.
“Augmenting Lender” has the meaning assigned to such term in Section 2.19.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.
“Bankruptcy Code” means title 11 of the United States Bankruptcy Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowers” means the Company and each Approved Borrower.
“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Syndicated Eurocurrency Loans or Competitive Loans of the same
Class, Type and Currency that have the same Interest Period (or any single
Competitive Loan that does not have the same Interest Period as any other
Competitive Loan of the same Type and Currency). For purposes hereof, the date
of a Syndicated Borrowing comprising one or more Loans that have been converted
or continued shall be the effective date of the most recent conversion or
continuation of such Loan or Loans.
“Borrowing Request” means a request by a Borrower for a Syndicated Borrowing in
accordance with Section 2.03.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a Competitive Bid Request or
Competitive Bid for a Competitive Eurocurrency Loan, or to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, a Eurocurrency Borrowing, or
to a notice by the Company with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also (i) a day
(other than a Saturday or Sunday) on which commercial banks are open for general
business in London and (ii) if the applicable Currency is a Foreign Currency
(other than Euros) that is also a day on which commercial banks are open for
general business in the Principal Financial Center for such Currency and (c) if
such day relates to a Competitive Bid Request or Competitive Bid for a
Competitive Eurocurrency Loan denominated in Euros, or to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in Euros, or to a notice by the
Company with respect to any such borrowing, continuation, payment, prepayment or
Interest Period, that is also a Target Operating Day.

3

--------------------------------------------------------------------------------



“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement No.
13).
“Change in Law” means (a) the adoption of any law, rule, treaty or regulation
after the date of this Agreement, (b) any change in any law, rule, treaty or
regulation or in the administration, implementation, interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender (or, for purposes of Section 2.13(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, rule, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Loans or
Competitive Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“COF Rate” has the meaning assigned to such term in Section 2.12(a).
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Syndicated Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section
2.07, (b) reduced or increased from time to time pursuant to assignments by or
to such Lender pursuant to Section 9.04 and (c) increased from time to time
pursuant to Section 2.19. The initial amount of each Lender’s Commitment is set
forth on Schedule I or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable. The initial aggregate
amount of the Lenders’ Commitments is $1,500,000,000.
“Commitment Termination Date” means August 5, 2019 subject to extension (in the
case of each Lender consenting thereto) as provided in Section 2.21.
“Communications” has the meaning assigned to such term in Section 9.01(b).
“Company” means International Paper Company, a New York corporation.
“Competitive”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.04.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

4

--------------------------------------------------------------------------------



“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.04.
“Competitive Loan” means any Loan made in accordance with Section 2.04.
“Consolidated Net Worth” means, as at any time, the sum of the following for the
Company and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:
(a)
the amount of capital stock; plus

(b)
the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

(c)
the cost of treasury shares.

provided, however, the foregoing calculation shall not take into account any (i)
impairment of goodwill arising under Accounting Standards Codification 350
regardless of whether such impairment arises prior to or after the date hereof
and (ii) election to value any Indebtedness or other liabilities at “fair
value”, as further described in Section 1.04(a).
“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Currency” means Dollars or any Foreign Currency.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three (3) Business Days of the date required to be funded by it hereunder
unless such Lender’s failure to fund such Loan is based on such Lender’s good
faith determination that the conditions precedent to funding such Loan under
this Agreement have not been satisfied and such Lender has notified the
Administrative Agent in writing of such determination, (b) notified the Company,
the Administrative Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under (i) this Agreement or (ii) generally under other
agreements in which it is obligated to extend credit unless, in the case of this
clause (ii), such obligation is the subject of a good faith dispute, (c) failed,
within three (3) Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans unless subject to a good faith dispute
based on such Lender’s good faith determination that the conditions precedent to
funding such Loan under this Agreement have not been satisfied and such Lender

5

--------------------------------------------------------------------------------



has notified the Administrative Agent in writing of such determination, provided
that any such Lender shall cease to be a Defaulting Lender under this clause (c)
upon receipt of such confirmation by the Administrative Agent, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or is insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
unless, in the case of any Lender referred to in this clause (e) the Company and
the Administrative Agent shall agree in writing that such Lender intends, and
has all approvals required to enable it, to continue to perform its obligations
as a Lender hereunder; provided, that a Lender shall not become a Defaulting
Lender solely as the result of (x) the acquisition or maintenance of an
ownership interest in such Lender or a Person controlling such Lender or (y) the
exercise of control over a Lender or a Person controlling such Lender, in the
case of each of (x) and (y), by a Governmental Authority or an instrumentality
thereof.
“Designation Letter” has the meaning assigned to such term in Section 2.01(b).
“Dollar Equivalent” means, with respect to any Borrowing denominated in any
Foreign Currency, the amount of Dollars that would be required to purchase the
amount of the Foreign Currency of such Borrowing on the date two Business Days
prior to the date of such Borrowing (or, in the case of any determination made
under Section 2.09(b) or redenomination under the last sentence of Section
2.17(a), on the date of determination or redenomination therein referred to),
based upon the spot selling rate at which the Administrative Agent offers to
sell such Foreign Currency for Dollars in the London foreign exchange market at
approximately 11:00 a.m., London time, for delivery two Business Days later.
“Dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date on which the conditions specified in Section
5.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
“Environment” means ambient air, indoor air, surface water, sediments,
groundwater, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.
“Environmental Laws” means the common law and any and all Federal, state, local
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, or other governmental restrictions relating to pollution or the
protection of the Environment or to emissions, discharges, Releases or
threatened Releases of Hazardous Materials, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials.

6

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as the Company or is under common control (within the
meaning of Section 414(c) of the Code) with the Company.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to (a) in the case of a Syndicated
Loan or Borrowing, the Adjusted Eurocurrency Rate, or (b) in the case of a
Competitive Loan or Borrowing, the Eurocurrency Rate.
“Eurocurrency Rate” means, (a) for any Interest Period for any Eurocurrency
Borrowing denominated in any LIBOR-Quoted Currency, the LIBOR Screen Rate at the
Specified Time on the Quotation Date for such Currency with a maturity
comparable to such Interest Period, (b) for any Interest Period for any
Eurocurrency Borrowing denominated in Euros, the Eur-IBOR Screen Rate at the
Specified Time on the Quotation Date for Euros with a maturity comparable to
such Interest Period and (c) for any Interest Period for any Eurocurrency
Borrowing denominated in any Non-LIBOR Quoted Currency, the Local Screen Rate at
the Specified Time on the Quotation Date for such Currency with a maturity
comparable to such Interest Period; provided that, if any Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, that if a Screen Rate shall not be available at
the applicable time for the applicable Interest Period (the “Impacted Interest
Period”), then the LIBOR Screen Rate, the Eur-IBOR Screen Rate or the Local
Screen Rate, as the case may be, for such currency and such Interest Period
shall be the Interpolated Rate; provided, further, that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. It is understood and agreed that all of the terms and
conditions of this definition of “Eurocurrency Rate” shall be subject to Section
2.12.
“Eur-IBOR Screen Rate” means, for any Eurocurrency Borrowing denominated in
Euros and for any applicable Interest Period, the euro interbank offered rate
administered by the European Banking Federation (or any other Person that takes
over the administration of such rate) for Euros for a period equal in length to
such Interest Period as displayed on page EURIBOR01 of the Reuters screen or, in
the event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that

7

--------------------------------------------------------------------------------



displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion.
“Euros” has the meaning assigned to such term in Section 9.13(a).
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which such Borrower is
located, (c) any taxes imposed on a Foreign Lender or the Administrative Agent
as a result of such Lender’s or the Administrative Agent’s (in the event the
Lender acting as the Administrative Agent is a Foreign Lender) failure to comply
with FATCA and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 2.18(b)), any withholding tax
resulting from any law, rule, regulation or other requirement in effect at the
time such Foreign Lender becomes a party to this Agreement or is attributable to
such Foreign Lender’s failure or inability to comply with Section 2.15(e),
except to the extent that such Foreign Lender’s assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from such Borrower with
respect to such withholding tax pursuant to Section 2.15(a).
“Existing Commitment Termination Date” has the meaning assigned to such term in
Section 2.21(a).
“Extending Lender” has the meaning assigned to such term in Section 2.21(b).
“Extension Date” has the meaning assigned to such term in Section 2.21(e).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such date (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Eurocurrency Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

8

--------------------------------------------------------------------------------



“Foreign Currency” means at any time any currency other than Dollars.
“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.
“Foreign Jurisdiction” means any jurisdiction other than the United States of
America, a State thereof, the District of Columbia or any political subdivision
of any of the foregoing.
“Foreign Lender” means any Lender that is organized under the laws of a Foreign
Jurisdiction.
“Foreign Taxes” means, with respect to any Approved Borrower organized under a
Foreign Jurisdiction, all present and future income, stamp, registration and
other taxes and levies, imposts, deductions, charges, compulsory loans and
withholdings whatsoever, and all interest, penalties or similar amounts with
respect thereto, now or hereafter imposed, assessed, levied or collected by such
Foreign Jurisdiction, or any political subdivision or taxing authority thereof
or therein, or by any federal or other association of or with which such Foreign
Jurisdiction may be a member or associated, on or in respect of this Agreement,
the Loans made to such Approved Borrower, the recording, registration,
notarization or other formalization of any thereof, the enforcement thereof or
the introduction thereof in any judicial proceedings, or on or in respect of any
payments of principal, interest, premiums, charges, fees or other amounts made
on, under or in respect of any thereof, excluding, however income taxes imposed
upon the overall net income of any Lender organized under the laws of such
Foreign Jurisdiction and having an applicable lending office in such Foreign
Jurisdiction.
“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.04, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government and any
group or body charged with setting financial accounting or regulatory capital
rules or standards (including, without limitation, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).
“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock of
any corporation, or an agreement to purchase, sell or lease (as lessee or
lessor) property, products, materials, supplies or services primarily for the
purpose of enabling a debtor to make payment of his, her or its obligations or
an agreement to assure a creditor against loss, and including causing a bank to
open a letter of credit for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business. The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning.
“Guaranteed Obligations” has the meaning assigned to such term in Section 4.01.

9

--------------------------------------------------------------------------------



“Hazardous Materials” means any materials, substances, chemicals, wastes,
constituents, compounds, pollutants, or contaminants, in any form, including
crude oil, petroleum or petroleum distillates, asbestos, or asbestos-containing
materials, regulated, or which can give rise to liability, under any
Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.19.
“Indebtedness” means, as to any Person: (a) indebtedness created, issued or
incurred by such Person for borrowed money (whether by loan or the issuance and
sale of debt securities); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 90 days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person; (e) Capital
Lease Obligations of such Person; and (f) Indebtedness of others Guaranteed by
such Person. Notwithstanding anything herein to the contrary, and solely for
purposes of calculating the Total Debt to Total Capital Ratio set forth in
Section 6.08, “Indebtedness” shall exclude all Nonrecourse Financial Liabilities
of Special Purpose Entities as defined in the Company’s financial statements
delivered pursuant to Section 6.01.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on any
payment made by or on account of any Borrower hereunder.
“Indemnitee” has the meaning assigned to such term in Section 9.03.
“Index Debt” means senior, unsecured, long-term debt securities that is not
guaranteed by any other Person or subject to any other credit enhancement.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
“Information” has the meaning assigned to such term in Section 9.12.
“Interest Election Request” means a request by a Borrower to convert or continue
a Syndicated Borrowing in accordance with Section 2.06.
“Interest Payment Date” means the Commitment Termination Date and (a) with
respect to any ABR Loan, each Quarterly Date, (b) with respect to any
Eurocurrency Loan, the last day of each Interest Period therefor and, in the
case of any Interest Period for a Eurocurrency Loan that is more than three
months long, each day prior to the last day of such Interest Period that occurs
at intervals of three months after the first day of such Interest Period and (c)
with respect to any Fixed Rate Loan, the last day of the Interest Period
therefor and, in the case of any Interest Period for a Fixed Rate Loan that is
more than 90 days long (unless otherwise specified in the applicable Competitive
Bid Request), each day prior to the last day of such Interest Period that occurs
at intervals of 90 days after the first day of such Interest Period, and any
other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Loan.

10

--------------------------------------------------------------------------------



“Interest Period” means:
(a)
for any Borrowing (other than an ABR Borrowing), the Interest Period of the Loan
or Loans constituting such Borrowing;

(b)
for any Syndicated Eurocurrency Loan, the period commencing on the date of such
Loan and ending on the numerically corresponding day in the calendar month that
is one, two, three or six months thereafter or, with respect to such portion of
any Syndicated Eurocurrency Loan denominated in Euros that is scheduled to be
repaid on the Commitment Termination Date, a period of less than one month’s
duration commencing on the date of such Loan and ending on the Commitment
Termination Date, as specified in the applicable Borrowing Request or Interest
Election Request;

(c)
for any Competitive Eurocurrency Loan, the period commencing on the date of such
Loan and ending on the numerically corresponding day in the calendar month that
is one, two, three or six months thereafter (provided that in no event shall any
such Interest Period end after the Commitment Termination Date) or, with respect
to such portion of any Competitive Eurocurrency Loan denominated in a Foreign
Currency that is scheduled to be repaid on the Commitment Termination Date, a
period of less than one month’s duration commencing on the date of such Loan and
ending on the Commitment Termination Date, as specified in the applicable
Competitive Bid Request; and

(d)
for any Fixed Rate Loan, the period (which shall not be less than 30 days or
more than 360 days) commencing on the date of such Loan and ending on the date
specified in the applicable Competitive Bid Request (provided that in no event
shall any Interest Period for a Fixed Rate Loan end after the Commitment
Termination Date);

provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing (other than an Interest
Period pertaining to a Eurocurrency Borrowing denominated in a Foreign Currency
that ends on the Commitment Termination Date that is permitted to be of less
than one month’s duration as provided in this definition) that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and, in the case of a Syndicated Loan,
thereafter shall be the effective date of the most recent conversion or
continuation of such Loan.
“Interpolated Rate” means, at any time, the rate per annum determined in good
faith by the Administrative Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate for the
longest period (for which the applicable Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the applicable Screen Rate for the shortest period (for which the applicable
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.
“IPISA” means International Paper Investments S.A., a French corporation.
“JPMCB” means JPMorgan Chase Bank, N.A.

11

--------------------------------------------------------------------------------



“Kwidzyn” means International Paper - Kwidzyn sp. z o.o., a Polish joint stock
company.
“Kwidzyn Entity” means (i) Kwidzyn, (ii) Kwidzyn France, as long as it holds no
assets other than (A) interests in Kwidzyn, (B) cash and cash equivalents and
(C) “political risk” insurance policies with respect to Kwidzyn, and (iii)
International Paper Investments (Poland), Inc., a Delaware corporation, as long
as it holds no assets other than (A) interests in and contracts with Kwidzyn,
(B) unless Kwidzyn France is not then a Kwidzyn Entity, interests in Kwidzyn
France and (C) cash and cash equivalents.
“Kwidzyn France” means Celouse et Papiers de Pologne, S.A., a French
corporation.
“Lead Arrangers” means J.P. Morgan Securities Inc. and Citigroup Global Markets
Inc., in their capacity as joint lead arrangers and joint bookrunners in respect
of the credit facility hereunder.
“Lender Notice Date” has the meaning assigned to such term in Section 2.21(b).
“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to Section 2.19 or pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.
“LIBOR-Quoted Currency” means any Currency (other than Euros) for which a LIBOR
Screen Rate is available.
“LIBOR Screen Rate” means, for any Eurocurrency Borrowing denominated in any
Currency (other than Euros) and for any applicable Interest Period, the London
interbank offered rate administered by the ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event any such rate does not
appear on such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For
purposes of this Agreement, the Company or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Screen Rate” means, for any Eurocurrency Borrowing denominated in a
Non-LIBOR Quoted Currency and for any applicable Interest Period, the rate for
such Currency for a period equal in length to such Interest Period as displayed
on any page or screen of any information service that publishes such rate as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurocurrency Rate, the marginal rate of interest, if any, to be
added to or subtracted from the Eurocurrency

12

--------------------------------------------------------------------------------



Rate to determine the rate of interest applicable to such Loan, as specified by
the Lender making such Loan in its related Competitive Bid.
“Margin Stock” means margin stock within the meaning of Regulations U and X.
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on, the business, results of operations or financial condition of
the Company and its Subsidiaries, taken as a whole.
“Material Subsidiary” means any Subsidiary of the Company (i) which, as of the
most recent fiscal quarter of the Company, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 6.01 (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 6.01(a) or (b), the
most recent financial statements referred to in Section 3.02), contributed
greater than ten percent (10%) of consolidated revenues for such period or (ii)
which contributed greater than ten percent (10%) of Total Assets as of such
date; provided that, if the aggregate amount of consolidated revenues or Total
Assets attributable to all Subsidiaries that are not Material Subsidiaries
exceeds fifteen percent (15%) of consolidated revenues for any such period or
fifteen percent (15%) of Total Assets as of the end of any such fiscal quarter,
the Company (or, in the event the Company has failed to do so within ten days
after delivery of the most recent financial statements pursuant to Section 6.01,
the Administrative Agent) shall designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries.
“Maturity Date” means the Commitment Termination Date (and if such date is not a
Business Day, then the next preceding Business Day).
“MNPI” has the meaning assigned to such term in Section 9.01(c).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Company or any ERISA
Affiliate and which is covered by Title IV of ERISA.
“Non-Extending Lender” has the meaning assigned to such term in Section 2.21(b).
“Non-LIBOR Quoted Currency” means any Currency other than a LIBOR-Quoted
Currency and Euros.
“Notice” has the meaning assigned to such term in Section 9.01(a).
“Obligors” means the Borrowers.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in 9.04(c)(ii).

13

--------------------------------------------------------------------------------



“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permits” has the meaning assigned to such term in Section 3.12(a).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit or other plan established or maintained by the
Company or any ERISA Affiliate and which is covered by Title IV of ERISA, other
than a Multiemployer Plan.
“Platform” has the meaning assigned to such term in Section 9.01(b).
“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.
“Private Sider Communications” has the meaning assigned to such term in Section
9.01(c).
“Private Siders” has the meaning assigned to such term in Section 9.01(c).
“Project Indebtedness” means (i) Indebtedness of any Kwidzyn Entity or (ii)
Indebtedness of the Company, IPISA or International Paper S.A., a French
corporation, that constitutes Indebtedness of such Person due solely to the
pledge, on a non-recourse basis, by such Person of Indebtedness or capital stock
of any Kwidzyn Entity held by such Person to secure Indebtedness of any Kwidzyn
Entity to any other Person or Persons or (iii) Indebtedness of the Company or
any Subsidiary incurred to finance the acquisition, construction or development
of Project Assets (as defined in Section 6.07(h)); provided in the case of this
clause (iii) that (x) such Indebtedness is non-recourse to any other assets and
(y) the aggregate principal amount of such Indebtedness may at no time exceed
$200,000,000.
“Public Siders” has the meaning assigned to such term in Section 9.01(c).
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.
“Quotation Date” means, for the Interest Period for any Eurocurrency Borrowing
denominated in any Currency, (i) if the Currency is English Pounds Sterling, the
first day of such Interest Period, (ii) if the currency is Euros, the day that
is two (2) Target Operating Days before the first day of such Interest Period,
and (iii) for any other Currency, two (2) Business Days prior to the
commencement of such Interest Period; provided that, in each case, if market
practice differs in the relevant interbank market where the Eurocurrency Rate is
to be determined for any Currency, the “Quotation Date” for such Currency shall
be determined by the Administrative Agent in accordance with market practice in
the relevant interbank market (and if quotations would normally be given in
accordance with such market practice on more than one day, then the “Quotation
Date” shall be the last of such days).
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Date for Loans in the applicable Currency and the applicable Interest

14

--------------------------------------------------------------------------------



Period as the rate at which the relevant Reference Bank could borrow funds in
the London (or other applicable) interbank market in such Currency and for such
Interest Period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that Currency and for that Interest Period.
“Reference Banks” means JPMorgan Chase Bank, N.A., Citibank, N.A. and such other
banks as may be appointed by the Administrative Agent and reasonably acceptable
the Company and as agreed to by such bank.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Regulations D, U and X” means, respectively, Regulations D, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be amended or supplemented from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment, or from, into or through any building or structure.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time (provided that,
and for all purposes after the Loans become due and payable pursuant to Article
VII or the Commitments expire or terminate, the outstanding Competitive Loans of
the Lenders shall be included in their respective Revolving Credit Exposures in
determining the Required Lenders).
“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Syndicated Loans at such
time.
“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw-Hill
Companies, Inc.
“Screen Rate” means, collectively, the LIBOR Screen Rate, the Eur-IBOR Screen
Rate and the Local Screen Rate.
“Specified Time” means, for the Interest Period for any Eurocurrency Borrowing
denominated in any Currency, (a) for all Currencies other than Dollars, English
Pounds Sterling or Euros, approximately 11:00 a.m., Local Time, on the relevant
Quotation Date, (b) for Dollars, approximately 11:00 a.m., New York City time,
on the relevant Quotation Date, (c) for English Pounds Sterling, approximately
11:00 a.m., London time, on the relevant Quotation Date and (d) for Euros,
approximately 11:00 a.m., Brussels time, on the relevant Quotation Date.
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves)

15

--------------------------------------------------------------------------------



expressed as a decimal established by the Board to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” means, as to any Person, (a) any corporation of which at least a
majority of the outstanding shares of stock whose class or classes have by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether or not at the time stock
of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person and (b) any partnership or other entity in which such Person and/or
one or more Subsidiaries of such Person shall have an ownership or controlling
interest (whether in the form of voting or participation in profits or capital
contribution) of more than 50%. “Wholly Owned Subsidiary” means any Subsidiary
of which all of such shares or ownership interests, other than (in the case of a
corporation) directors’ qualifying shares, are owned or controlled by such
Person and/or one or more Wholly Owned Subsidiaries of such Person.
“Syndicated Borrowing” means any Borrowing of a Syndicated Loan.
“Syndicated Eurocurrency Borrowing” means any Borrowing of Syndicated
Eurocurrency Loans.
“Syndicated Eurocurrency Loan” means any Syndicated Loan that is Eurocurrency
Loan.
“Syndicated Loan” means a Loan made pursuant to Section 2.01.
“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent
for the credit facility evidenced by this Agreement.
“Tangible Assets” means, at any time, Total Assets minus the sum of the items
identified in clause (c) of the definition in this Section 1.01 of the term
“Tangible Net Worth”.
“Tangible Net Worth” means, as at any time, the sum of the following for the
Company and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:
(a)
the amount of capital stock; plus

(b)
the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

(c)
the sum of the following: cost of treasury shares and the book value of all
assets of the Company and its Consolidated Subsidiaries which should be
classified as intangibles (without duplication of deductions in respect of items
already deducted in arriving at surplus and retained earnings) but in any event
including goodwill, research and development costs, trademarks, trade names,
copyrights, patents and franchises, unamortized debt discount and expense, and
any write-up in the book value of assets resulting from a revaluation thereof


16

--------------------------------------------------------------------------------



subsequent to December 31, 2003 (other than any write-up, at the time of its
acquisition, in the book value of any asset acquired subsequent to December 31,
2003).
“Target Operating Day” has the meaning assigned to such term in Section 9.13(a).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges and similar fees, assessments or withholdings imposed by any
Governmental Authority.
“Termination Letter” has the meaning assigned to such term in Section 2.01(b).
“Total Assets” means, at any time, the total assets of the Company and its
Consolidated Subsidiaries at such time determined on a consolidated basis
(without duplication) in accordance with GAAP. Notwithstanding anything herein
to the contrary, Total Assets shall exclude Financial Assets of Special Purpose
Entities as defined in the Company’s financial statements delivered pursuant to
Section 6.01 (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 6.01(a) or (b), the most recent
financial statements referred to in Section 3.02).
“Total Capital” means, at any date, Consolidated Net Worth plus Total Debt each
determined as of such date.
“Total Debt” means, at any time, the aggregate outstanding principal amount of
all Indebtedness of the Company and its Consolidated Subsidiaries at such time
determined on a consolidated basis (without duplication) in accordance with
GAAP.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate, the Alternate Base
Rate or, in the case of a Competitive Loan or Borrowing, the Eurocurrency Rate
or a Fixed Rate.
“Wholly Owned Consolidated Subsidiary” means a Consolidated Subsidiary that is a
Wholly Owned Subsidiary of the Company.
“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary.”
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Syndicated Eurocurrency Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Syndicated Borrowing”), by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Syndicated Eurocurrency Borrowing”).
Loans and Borrowings may also be identified by Currency.
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to

17

--------------------------------------------------------------------------------



all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns (subject to any restrictions on assignment set
forth herein), (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
SECTION 1.04    Accounting Terms and Determinations.
(a)    Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Company or any of its Subsidiaries at “fair value”,
as defined therein, (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof, (iii) the accounting for operating leases and capital leases under GAAP
as in effect on the date hereof (including, without limitation, Accounting
Standards Codification 840) shall apply for the purposes of determining
compliance with the provisions of this Agreement, including the definition of
Capital Lease Obligations and (iv) the accounting principles with respect to
balance sheet offsetting under GAAP as in effect on the date hereof (including,
without limitation, Accounting Standards Codification 210) shall apply for
purposes of determining compliance with the provisions of this Agreement.
(b)    Descriptions of Material Variations. The Company shall deliver to the
Lenders at the same time as the delivery of any annual or quarterly financial
statement under Section 6.01 a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of paragraph (a) above and reasonable estimates of the difference
between such statements arising as a consequence thereof.

18

--------------------------------------------------------------------------------



(c)    Changes of Fiscal Years. To enable the ready and consistent determination
of compliance with the covenants set forth in Article VI, the Company will not
change the last day of its fiscal year from December 31 of each year, or the
last days of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively, without giving
prior notice of such change to each Lender and the Administrative Agent.
SECTION 1.05    Currencies; Currency Equivalents. At any time, any reference in
any provision of this Agreement to the Currency of any particular nation means
the lawful currency of such nation at such time whether or not the name of such
Currency is the same as it was on the date hereof. Except as provided in Section
2.09(b) and the last sentence of Section 2.17(a), for purposes of determining
(i) whether the amount of any Borrowing, together with all other Borrowings then
outstanding or to be borrowed at the same time as such Borrowing, would exceed
the aggregate amount of the Commitments, (ii) the aggregate unutilized amount of
the Commitments and (iii) the outstanding aggregate principal amount of
Borrowings, the outstanding principal amount of any Borrowing that is
denominated in any Foreign Currency shall be deemed to be the Dollar Equivalent
of the amount of the Foreign Currency of such Borrowing determined as of the
date of such Borrowing (determined in accordance with the last sentence of the
definition of the term “Borrowing”). Wherever in this Agreement in connection
with a Borrowing or Loan an amount, such as a required minimum or multiple
amount, is expressed in Dollars, but such Borrowing or Loan is denominated in a
Foreign Currency, such amount shall be the relevant Foreign Currency Equivalent
of such Dollar amount (rounded to the nearest 1,000 units of such Foreign
Currency).
ARTICLE II    
THE CREDITS
SECTION 2.01    The Commitments; Borrowings by Approved Borrowers.
(a)    The Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Syndicated Loans in
Dollars to the Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (ii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Syndicated Loans.
(b)    Borrowings by Approved Borrowers. The Company may, at any time or from
time to time during the Availability Period, designate one or more Wholly Owned
Consolidated Subsidiaries as Borrowers hereunder by furnishing to the
Administrative Agent not less than 10 days prior to the proposed effective date
therefor, a letter (a “Designation Letter”) in duplicate, substantially in the
form of Exhibit D-1, duly completed and executed by the Company and such
Subsidiary. Following the delivery of a Designation Letter pursuant to this
Section 2.01(b), the Company shall, promptly upon the request of the
Administrative Agent or any Lender, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Lender in order
for the Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations. Upon approval by the
Administrative Agent and the Applicable Lenders (which approval shall not be
unreasonably withheld, delayed or conditioned) of such Subsidiary as an Approved
Borrower, which approval shall be evidenced by the Administrative Agent and the
Applicable Lenders signing and returning to the Company a copy of such
Designation Letter, such Subsidiary shall be an Approved Borrower. If the
Company shall designate as an Approved Borrower hereunder any Subsidiary not
organized under the laws of the United States or any State thereof, any Lender
may, with notice to the

19

--------------------------------------------------------------------------------



Administrative Agent and the Company, fulfill its Commitment by causing any
domestic or foreign branch or Affiliate of such Lender to act as the Lender in
respect of such Approved Borrower (and such Lender shall, to the extent of Loans
made to such Approved Borrower, be deemed for all purposes hereof to have pro
tanto assigned such Loans to such Affiliate in compliance with the provisions of
Section 9.04), provided that, such Affiliate is not entitled at the time of
designation to any greater payment under Section 2.16 than such Lender. So long
as all principal and interest on all Loans of any Approved Borrower and all
other amounts payable by such Approved Borrower hereunder have been paid in
full, the Company may terminate its status as an Approved Borrower hereunder by
furnishing to the Administrative Agent a letter (a “Termination Letter”),
substantially in the form of Exhibit D-2, duly completed and executed by the
Company and such Approved Borrower. Any Termination Letter furnished in
accordance with this Section shall be effective upon receipt by the
Administrative Agent. Notwithstanding the foregoing, the delivery of a
Termination Letter with respect to any Approved Borrower shall not affect any
obligation of such Approved Borrower theretofore incurred. As used herein,
“Applicable Lenders” means (i) in the case of Syndicated Borrowings to be made
to any proposed Subsidiary, all of the Lenders and (ii) in the case of
Competitive Loans to any proposed Subsidiary, any Lender willing to make such
Competitive Loans (it being understood that the approval by such Lender of such
proposed Subsidiary as an Approved Borrower does not constitute a commitment by
such Lender to make Competitive Loans to such Approved Borrower).
SECTION 2.02    Loans and Borrowings.
(a)    Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for the failure of any other Lender to make Loans as required.
(b)    Type of Loans. Subject to Section 2.12, (i) each Syndicated Borrowing
shall be constituted entirely of ABR Loans or of Eurocurrency Loans denominated
in Dollars as the respective Borrower may request in accordance herewith, and
(ii) each Competitive Borrowing shall be constituted entirely of Eurocurrency
Loans or Fixed Rate Loans denominated in a single Currency as the respective
Borrower may request in accordance herewith. Each ABR Loan shall be denominated
in Dollars. Each Lender at its option may make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.
(c)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of the Interest Period for any Syndicated Borrowing, such Syndicated Borrowing
shall be in an aggregate amount of $15,000,000 or a larger multiple of
$1,000,000; provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments. Each Competitive
Borrowing shall be in an aggregate amount equal to $15,000,000 or a larger
multiple of $1,000,000 (or, in either case, the Dollar Equivalent thereof).
Borrowings of more than one Class, Currency and Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
fifteen Syndicated Eurocurrency Borrowings outstanding.
(d)    Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, no Borrower shall be entitled to request, or to
elect to convert to or continue as a Syndicated Eurocurrency Borrowing, any
Borrowing if the Interest Period requested therefor would end after the Maturity
Date.

20

--------------------------------------------------------------------------------



SECTION 2.03    Requests for Syndicated Borrowings. To request a Syndicated
Borrowing, a Borrower shall notify the Administrative Agent of such request (a)
by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Company (on its own
behalf or, as applicable, on behalf of an Approved Borrower), promptly followed
by telephonic confirmation of such request) in the case of a Syndicated
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three (3)
Business Days before the date of the proposed Borrowing or (b) by telephone in
the case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request described above and
signed by the Company (on its own behalf or, as applicable, on behalf of an
Approved Borrower). Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i)    the Borrower and the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Syndicated Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and
(v)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Syndicated Borrowing is specified, then the
requested Syndicated Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Syndicated Eurocurrency Borrowing the
requested Borrowing shall be made instead as an ABR Borrowing. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04    Competitive Bid Procedure.
(a)    Requests for Bids by the Borrowers. Subject to the terms and conditions
set forth herein, from time to time during the Availability Period a Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans denominated in Dollars or
in any Foreign Currency; provided that the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
at any time shall not exceed the total Commitments. To request Competitive Bids,
a Borrower shall notify the Administrative Agent of such request by telephone,
in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., New York
City time, four Business Days (or, in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency, 11:00 a.m., London time, five Business Days)
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., New York City time (or, in the case of a
Fixed Rate Borrowing denominated in a Foreign Currency, 10:00 a.m., London time)
two Business Days, before the date of the proposed Borrowing; provided that the
Borrowers may in the aggregate submit up to (but not more than) three
Competitive Bid Requests on the same day, and a Competitive Bid Request shall
not be made within five Business Days after the date of any previous Competitive
Bid Request, unless any and all such previous Competitive Bid Requests shall
have been withdrawn or all Competitive Bids received in response thereto
rejected. Each such telephonic Competitive Bid Request shall be confirmed
promptly by

21

--------------------------------------------------------------------------------



hand delivery or telecopy to the Administrative Agent of a written Competitive
Bid Request in a form approved by the Administrative Agent and signed by the
Company (on behalf of itself or, as applicable, an Approved Borrower). Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:
(i)    the Borrower and the aggregate amount and Currency of the requested
Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed
Rate Borrowing;
(iv)    the Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”;
(v)    maturity dates for such Borrowing (being limited to no more than three
alternative maturity dates for such Borrowing); and
(vi)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
(b)    Making of Bids by Lenders. Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids in response to a Competitive
Bid Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a Competitive Eurocurrency Borrowing, not later than
9:30 a.m., New York City time, three Business Days (or, in the case of a
Competitive Eurocurrency Borrowing denominated in a Foreign Currency, 9:30 a.m.,
London time, four Business Days) before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 9:30 a.m.,
New York City time (or, in the case of a Fixed Rate Borrowing denominated in a
Foreign Currency, 9:30 a.m., London time), on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender of such
rejection as promptly as practicable. Each Competitive Bid shall specify (i) the
principal amount (which shall be $15,000,000 or a larger multiple of $1,000,000
(or, in either case, the Dollar Equivalent thereof) and which may equal the
entire principal amount of the Competitive Borrowing requested by the respective
Borrower) of the Competitive Loan or Loans that such Lender is willing to make,
(ii) the Competitive Bid Rate or Competitive Bid Rates at which such Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period for each such Loan and the last day thereof.
(c)    Notification of Bids by Administrative Agent. The Administrative Agent
shall promptly notify the respective Borrower by telecopy of the Competitive Bid
Rate and the principal amount specified in each Competitive Bid and the identity
of the Lender that shall have made such Competitive Bid.
(d)    Acceptance of Bids by the Borrowers. Subject only to the provisions of
this paragraph, a Borrower may accept or reject any Competitive Bid. Such
Borrower shall notify the Administrative Agent by telephone, confirmed by
telecopy in a form approved by the Administrative Agent, whether and to what

22

--------------------------------------------------------------------------------



extent such Borrower has decided to accept or reject each Competitive Bid, in
the case of a Competitive Eurocurrency Borrowing, not later than 10:30 a.m., New
York City time, three Business Days (or, in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency, 2:00 p.m., London time, four Business Days)
before the date of the proposed Competitive Borrowing, and in the case of a
Fixed Rate Borrowing, not later than 10:30 a.m., New York City time (or, in the
case of a Fixed Rate Borrowing denominated in a Foreign Currency, 10:30 a.m.,
London time), on the proposed date of the Competitive Borrowing; provided, that
(i) the failure of such Borrower to give such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) such Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if such Borrower
rejects a Competitive Bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by such Borrower shall not
exceed the aggregate amount of the requested Competitive Borrowing specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) of this proviso, such Borrower may accept Competitive Bids at the
same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) of this proviso, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a principal amount of
$15,000,000 or a larger multiple of $1,000,000 (or, in either case, the U.S.
Dollar Equivalent thereof); provided further that if a Competitive Loan must be
in an amount less than $15,000,000 because of the provisions of clause (iv) of
the first proviso of this paragraph, such Competitive Loan may be in an amount
of $1,000,000 or any multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to such clause (iv) the amounts shall
be rounded to multiples of $1,000,000 in a manner determined by the Company. A
notice given by any Borrower pursuant to this paragraph shall be irrevocable.
(e)    Notification of Acceptances by the Administrative Agent. The
Administrative Agent shall promptly notify each bidding Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
(f)    Bids by the Administrative Agent. If the Administrative Agent shall elect
to submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the respective Borrower at least one quarter of an
hour earlier than the time by which the other Lenders are required to submit
their Competitive Bids to the Administrative Agent pursuant to paragraph (b) of
this Section.
(g)    Continuing Obligations of Lenders. The extension of any Competitive Loan
by any Lender shall not constitute utilization of such Lender’s Commitment
hereunder, and such Lender shall remain obligated (as provided in Section
2.17(c)) to make Loans in an amount equal to its pro rata share of the aggregate
Commitments under this Agreement, provided that in no event shall the sum of the
total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time exceed the total Commitments.
SECTION 2.05    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the respective Borrower
by promptly crediting the amounts so received, in like funds, to an account
maintained with the Administrative Agent in New York City and designated by such
Borrower in the applicable Borrowing Request or Competitive Bid Request.

23

--------------------------------------------------------------------------------



(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the respective Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of such Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
SECTION 2.06    Interest Elections.
(a)    Elections by Borrowers for Syndicated Borrowings. Each Syndicated
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Syndicated Eurocurrency Borrowing, shall have the
Interest Period specified in such Borrowing Request. Thereafter, a Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Syndicated Eurocurrency Borrowing, may elect the Interest Period therefor, all
as provided in this Section. A Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing. This Section shall not apply to Competitive Borrowings,
which may not be converted or continued.
(b)    Notice of Elections. To make an election pursuant to this Section, a
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Company were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Company (on behalf of itself or, as applicable, on behalf of an Approved
Borrower). Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to elect an Interest Period for Eurocurrency
Loans that does not comply with Section 2.02(d).
(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

24

--------------------------------------------------------------------------------



(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the respective Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Notice by the Administrative Agent to Lenders. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
(e)    Failure to Elect; Events of Default. If a Borrower fails to deliver a
timely Interest Election Request with respect to a Syndicated Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrowers, then, so long as an Event of Default is continuing (A) no outstanding
Syndicated Borrowing may be converted to or continued as a Syndicated
Eurocurrency Borrowing and (B) unless repaid, each Syndicated Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period therefor.
SECTION 2.07    Changes of Commitments.
(a)    Scheduled Termination. Unless previously terminated the aggregate amount
of the Commitments shall terminate on the Commitment Termination Date.
(b)    Voluntary Termination or Reduction. The Company may at any time terminate
or from time to time reduce the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is $15,000,000 or a larger multiple
of $1,000,000 and (ii) the Company shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Syndicated Loans in
accordance with Section 2.09, the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans would
exceed the total Commitments.
(c)    Notice of Voluntary Termination or Reduction. The Company shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

25

--------------------------------------------------------------------------------



SECTION 2.08    Repayment of Loans; Evidence of Debt.
(a)    Repayment. Each Borrower hereby unconditionally promises to pay the Loans
as follows:
(v)    to the Administrative Agent for account of the Lenders the outstanding
principal amount of the Syndicated Loans made to such Borrower on the Maturity
Date, and
(vi)    to the Administrative Agent for account of the respective Lender the
then unpaid principal amount of each Competitive Loan of such Lender made to
such Borrower on the last day of the Interest Period therefor.
(b)    Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the respective Borrower shall select the Borrowing or Borrowings to
be paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment; provided that each
repayment of Borrowings shall be applied to repay any outstanding ABR Borrowings
before any other Borrowings. If a Borrower fails to make a timely selection of
the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings of such Borrower and,
second, to other Borrowings of such Borrower in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first), and for these purposes,
Competitive Loans shall be deemed to be in the same Class as Syndicated Loans.
Each payment of a Syndicated Borrowing shall be applied ratably to the Loans
included in such Borrowing.
(c)    Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender, including the amounts and Currency of principal and interest
payable and paid to such Lender from time to time hereunder.
(d)    Maintenance of Loan Accounts by the Administrative Agent. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount and Currency of each Loan made hereunder, the Class and Type thereof and
each Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.
(e)    Effect of Entries. The entries made in the accounts maintained pursuant
to paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of a Borrower to
repay the Loans in accordance with the terms of this Agreement.
(f)    Promissory Notes. Any Lender may request that Loans made by it to a
Borrower be evidenced by a promissory note. In such event, such Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the registered payee named therein
and its registered assigns).
SECTION 2.09    Prepayment of Loans.

26

--------------------------------------------------------------------------------



(a)    Optional Prepayments. Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing made to it in whole or in part,
subject to the requirements of this Section; provided that no Borrower shall
have the right to prepay any Competitive Loan without the prior consent of the
Lender thereof unless otherwise specified in the Borrower’s request for a
Competitive Bid.
(b)    Mandatory Prepayments.
(i)    Determination of Amount Outstanding. On each Quarterly Date and promptly
upon the receipt by the Administrative Agent of a Currency Valuation Notice (as
defined below), the Administrative Agent shall determine the sum of the
aggregate Revolving Credit Exposure plus the aggregate outstanding principal
amount of all Competitive Loans. For the purpose of this determination, the
outstanding principal amount of any Loan that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount in the
Foreign Currency of such Loan, determined as of such Quarterly Date or, in the
case of a Currency Valuation Notice received by the Administrative Agent prior
to 11:00 a.m., New York City time, on a Business Day, on such Business Day or,
in the case of a Currency Valuation Notice otherwise received, on the first
Business Day after such Currency Valuation Notice is received. Upon making such
determination, the Administrative Agent shall promptly notify the Lenders and
the Company thereof.
(ii)    Prepayment. If, on the date of such determination such sum exceeds 105%
of the aggregate amount of the Commitments as then in effect, the Borrowers
shall, if requested by the Required Lenders (through the Administrative Agent),
prepay the Syndicated Loans and Competitive Loans in such amounts as shall be
necessary so that after giving effect thereto the sum of the aggregate Revolving
Credit Exposure plus the aggregate outstanding principal amount of all
Competitive Loans does not exceed the Commitments.
For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders to the Administrative Agent stating that such notice is a
“Currency Valuation Notice” and requesting that the Administrative Agent
determine the sum of the aggregate Revolving Credit Exposure plus the aggregate
outstanding principal amount of all Competitive Loans. The Administrative Agent
shall not be required to make more than one valuation determination pursuant to
Currency Valuation Notices within any rolling three month period. Any prepayment
pursuant to this paragraph shall be applied, first, to Syndicated Loans
outstanding and second, to Competitive Loans outstanding.
(c)    Notices, Etc. Each Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any optional prepayment to be made by it
hereunder (i) in the case of prepayment of a Syndicated Eurocurrency Borrowing
or of a Competitive Borrowing, not later than 11:00 a.m., New York City time
(or, in the case of a Borrowing denominated in a Foreign Currency, 11:00 a.m.,
London time), two Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07. Promptly following receipt of any such notice
relating to a Syndicated Borrowing or Competitive Borrowing, the Administrative
Agent shall advise the relevant Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment

27

--------------------------------------------------------------------------------



of a Syndicated Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and shall be made in the manner specified in
Section 2.08(b).
SECTION 2.10    Fees.
(a)    Facility Fee. The Company agrees to pay to the Administrative Agent for
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Commitment of such Lender (whether used or unused)
during the period from and including the Effective Date to but excluding the
earlier of the date such Commitment terminates and the Commitment Termination
Date; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Commitment terminates, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Revolving Credit Exposure from
and including the date on which its Commitment terminates to but excluding the
date on which such Lender ceases to have any Revolving Credit Exposure. Accrued
facility fees shall be payable on each Quarterly Date and on the earlier of the
date the Commitments terminate and the Commitment Termination Date, commencing
on the first such date to occur after the date hereof; provided that any
facility fees accruing after the date on which the Commitments terminate shall
be payable on demand. All facility fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)    Administrative Agent Fees. The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.
(c)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent for
distribution, in the case of facility fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.
SECTION 2.11    Interest.
(a)    ABR Loans. The Loans constituting each ABR Borrowing shall bear interest
at a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.
(b)    Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to (i) in the case of a Syndicated
Eurocurrency Borrowing, the Adjusted Eurocurrency Rate for the Interest Period
for such Borrowing plus the Applicable Rate or (ii) in the case of a Competitive
Eurocurrency Borrowing, the Eurocurrency Rate for the Interest Period for such
Borrowing plus (or minus, as applicable) the Margin applicable to such Loan.
(c)    Fixed Rate Loans. Each Fixed Rate Loan shall bear interest at a rate per
annum equal to the Fixed Rate.
(d)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by a Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration, by
mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal, interest or premium (if any) on any Loan, 2% plus the rate
otherwise applicable to such Loan as provided above or (ii) in the case of any
other overdue amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

28

--------------------------------------------------------------------------------



(e)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Syndicated Loans, upon the termination of the Commitments; provided that (i)
interest accrued pursuant to paragraph (d) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Loan prior to the Commitment Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Syndicated Eurocurrency Borrowing denominated in Dollars prior to the end of the
Interest Period therefor, accrued interest on such Borrowing shall be payable on
the effective date of such conversion.
(f)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that (i) interest in respect of Eurocurrency Borrowings
denominated in English Pounds Sterling shall be computed on the basis of a year
of 365 days and (ii) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the prime rate of the
Administrative Agent shall be computed on the basis of a year of 365 days (or
366 days in a leap year); interest shall in each case be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted Eurocurrency Rate or Eurocurrency Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.12    Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate for any Currency on the Quotation Date for any Interest
Period for a Eurocurrency Borrowing, the applicable Screen Rate shall not be
available for such Interest Period and/or for the applicable Currency with
respect to such Eurocurrency Borrowing for any reason, and the Administrative
Agent determines (which determination shall be conclusive and binding absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Interpolated Rate, then the Reference Bank Rate shall be the Eurocurrency
Rate for such Currency for such Interest Period for such Eurocurrency Borrowing;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
however, that if less than two (2) Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the Eurocurrency Rate for such
Eurocurrency Borrowing (it being understood that the Administrative Agent shall
not be required to disclose to any party hereto any information regarding any
Reference Bank or any rate provided by such Reference Bank in accordance with
this Section 2.12, including, without limitation, whether a Reference Bank has
provided a rate or the rate provided by any individual Reference Bank), (i) if
such Borrowing shall be requested in Dollars, then such Borrowing shall be made
as an ABR Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall
be requested in any Foreign Currency, the Eurocurrency Rate shall be equal to
the cost to each Lender to fund its pro rata share of such Eurocurrency
Borrowing (from whatever source and using whatever methodologies as such Lender
may select in its reasonable discretion, such rate, the “COF Rate”).
(b)    If prior to the commencement of the Interest Period for any Eurocurrency
Borrowing (the Currency of such Borrowing herein called the “Affected
Currency”):
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted Eurocurrency Rate (in the case of a
Syndicated Eurocurrency Borrowing) or the Eurocurrency Rate (in the case of a
Competitive Eurocurrency Borrowing) for the Affected Currency for such Interest
Period; or

29

--------------------------------------------------------------------------------



(ii)    the Administrative Agent is advised by the Required Lenders (or, in the
case of a Competitive Eurocurrency Borrowing, any Lender that is required to
make such Loan) that the Adjusted Eurocurrency Rate (in the case of a Syndicated
Eurocurrency Borrowing) or the Eurocurrency Rate (in the case of a Competitive
Eurocurrency Borrowing) for the Affected Currency for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Syndicated Eurocurrency
Borrowing denominated in the Affected Currency shall be ineffective and such
Syndicated Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing, (ii) if any Borrowing Request requests a Syndicated Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing, and (iii) any
request by a Borrower for a Competitive Eurocurrency Borrowing denominated in
the Affected Currency shall be ineffective; provided that (A) if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by a Borrower for Competitive Eurocurrency Borrowings denominated in
the Affected Currency may be made to Lenders that are not affected thereby, and
(b) the provisions of this Section shall not apply to any determination of the
Adjusted Eurocurrency Rate or the Eurocurrency Rate (as the case may be) for the
Interest Period for any Eurocurrency Borrowing if the applicable Screen Rate is
available as contemplated by the definition of “Eurocurrency Rate”.
SECTION 2.13    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(iii)    impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement or
insurance charge) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate);
(iv)    impose on any Lender or the London interbank market any other condition
(other than Indemnified Taxes or Excluded Taxes) affecting this Agreement or
Eurocurrency Loans or Fixed Rate Loans made by such Lender; or
(v)    subject the Administrative Agent, any Lender or any other recipient of
any payments hereunder to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Loan to any
Borrower (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by such Person hereunder (whether
of principal, interest or otherwise), then the respective Borrower will pay to
such Person, in Dollars, such additional amount or amounts as will compensate
such Person for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans

30

--------------------------------------------------------------------------------



made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Company will pay to such Lender, in Dollars, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, and setting forth in reasonable detail calculations of such amount
or amounts, shall be delivered to the Company and shall be conclusive absent
manifest error. The respective Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender pursuant to this Section for any increased costs
or reductions incurred more than six months prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.
(e)    Competitive Loans. Notwithstanding the foregoing provisions of this
Section, a Lender shall not be entitled to compensation pursuant to this Section
in respect of any Competitive Loan if the Change in Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.
SECTION 2.14    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan of any Borrower other than
on the last day of an Interest Period therefor (including as a result of an
Event of Default), (b) the conversion of any Syndicated Eurocurrency Loan of any
Borrower other than on the last day of an Interest Period therefor, (c) the
failure to borrow, convert, continue or prepay any Syndicated Loan of any
Borrower on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under Section
2.09(c) and is revoked in accordance herewith), (d) the failure by any Borrower
to borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan or (e) the assignment of any Syndicated Eurocurrency Loan or Fixed Rate
Loan of any Borrower other than on the last day of an Interest Period therefor
as a result of a request by the Company pursuant to Section 2.18, then, in any
such event, such Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.
In the case of a Eurocurrency Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan denominated
in the Currency of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted Eurocurrency Rate for such Currency (in the
case of a Syndicated Eurocurrency Loan) or the Eurocurrency Rate for such
Currency (in the case of a Competitive Eurocurrency Loan) for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest

31

--------------------------------------------------------------------------------



such principal amount for such period at the interest rate that would be bid by
such Lender (or an affiliate of such Lender) for deposits denominated in such
Currency from other banks in the eurocurrency market at the commencement of such
period. No Borrower shall be responsible for losses described in this Section
2.14 arising more than six (6) months prior to its receipt of notice of such
determination by the respective Lender requesting compensation for such loss.
Such notice, to be effective, shall be accompanied by a calculation of such
losses in reasonable detail. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The respective Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.
SECTION 2.15    U.S. Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)    Payment of Other Taxes by the Borrowers. In addition, each Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
(c)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Foreign Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the United States of America,
or any treaty to which the United States of America is a party, with respect to
payments under this Agreement by any Borrower shall deliver to the Company (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Company, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments by such Borrower to be made without withholding or at a reduced rate.

32

--------------------------------------------------------------------------------



(f)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes or
Other Taxes, only to the extent that the Borrowers have not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrowers to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with this
Agreement and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.15(f) shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
SECTION 2.16    Foreign Taxes.
(a)    Payments to be Made Free and Clear of Foreign Taxes. All payments on
account of the principal of and interest on the Loans, fees and all other
amounts payable hereunder by any Approved Borrower organized under a Foreign
Jurisdiction to or for the account of the Administrative Agent or any Lender,
including amounts payable under paragraph (c) of this Section, shall be made
free and clear of and without reduction or liability for Foreign Taxes. Such
Approved Borrower will pay all Foreign Taxes applicable to it, without charge to
or offset against any amount due to the Administrative Agent or any Lender,
prior to the date on which penalties attach thereto, except for any such Foreign
Taxes (other than Foreign Taxes imposed on or in respect of any amount payable
by such Approved Borrower hereunder) the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained, so long as no claim for such Foreign Taxes is made on the
Administrative Agent or any Lender.
(b)    Indemnification by Approved Borrowers. Each Approved Borrower organized
under a Foreign Jurisdiction shall indemnify the Administrative Agent and each
Lender against, and reimburse the Administrative Agent and each Lender on demand
for, any Foreign Taxes applicable to it and any loss, liability, claim or
expense, including interest, penalties and legal fees, that the Administrative
Agent or such Lender may incur at any time arising out of or in connection with
any failure of such Approved Borrower to make any payment of Foreign Taxes when
due.
(c)    Gross-Up for Foreign Taxes. In the event that any Approved Borrower
organized under a Foreign Jurisdiction is required by applicable law, decree or
regulation to deduct or withhold Foreign Taxes from any amounts payable on,
under or in respect of this Agreement or the Loans made to it, such Approved
Borrower shall (to the fullest extent permitted by applicable law) promptly pay
the Person entitled to such amount such additional amounts as may be required,
after the deduction or withholding of Foreign Taxes, to enable such Person to
receive from such Approved Borrower on the due date thereof, an amount equal to
the full amount stated to be payable to such Person under this Agreement. Each
Lender shall provide to such Approved Borrower such forms or certificates as
such Approved Borrower may reasonably request to establish such Lender’s
entitlement to an exemption from or reduction of Foreign Taxes, but no Lender
shall be required to provide any form or certificate if it determines in its
discretion that the provision of such form or certificate could adversely affect
it or it is not legally entitled to provide such form or certificate.
(d)    Evidence of Payment of Foreign Taxes. Each Approved Borrower organized
under a Foreign Jurisdiction shall furnish to the Administrative Agent, upon the
request of any Lender (through the Administrative Agent), together with
sufficient certified copies for distribution to each Lender requesting the same
(identifying the Lenders that have so requested), original official tax receipts
(or certified copies thereof) in respect of each payment of Foreign Taxes
required under this Section made by such Approved

33

--------------------------------------------------------------------------------



Borrower or such other information, documents and receipts that the
Administrative Agent or such Lender may reasonably require to establish to its
satisfaction that full and timely payment has been made of all Foreign Taxes
required to be paid under this Section within 30 days after the date such
payment is made.
SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Payments by the Borrowers. Each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest or fees, or under
Section 2.13, 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, Local Time,
on the date when due, in immediately available funds, without set-off,
counterclaim or other deduction. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except that payments pursuant to Sections
2.13, 2.14, 2.15, 2.16, 2.18(b) and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder (including facility fees, payments required under Section 2.13, and
payments required under Section 2.14 relating to any Loan denominated in
Dollars, but not including principal of, and interest on, any Loan denominated
in any Foreign Currency or payments relating to any such Loan required under
Section 2.14, which are payable in such Foreign Currency) shall be made in
Dollars. Notwithstanding the foregoing, if any Borrower shall fail to pay any
principal of any Loan when due (whether at stated maturity, by acceleration, by
mandatory prepayment or otherwise), the unpaid portion of such Loan shall, if
such Loan is not denominated in Dollars, automatically be redenominated in
Dollars on the due date thereof (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such principal shall be payable on demand; and if any
Borrower shall fail to pay any interest on any Loan that is not denominated in
Dollars, such interest shall automatically be redenominated in Dollars on the
due date therefor (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such interest shall be payable on demand.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein: (i)
each Syndicated Borrowing shall be made from the Lenders, each payment of a
facility fee under Section 2.10 shall be made for account of the Lenders, and
each termination or reduction of the amount of the Commitments under Section
2.07 shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments (or, in the case of
payment of facility fees, pro rata according to the amounts of their respective
Revolving Credit Exposures); (ii) each Syndicated Borrowing shall be allocated
pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of the making of Syndicated Loans) or their respective
Loans (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Syndicated Loans by any Borrower shall be
made for account

34

--------------------------------------------------------------------------------



of the Lenders pro rata in accordance with the respective unpaid principal
amounts of the Syndicated Loans of such Borrower held by them; and (iv) each
payment of interest on Syndicated Loans by any Borrower shall be made for
account of the Lenders pro rata in accordance with the amounts of interest on
such Loans of such Borrower then due and payable to the respective Lenders.
(d)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Syndicated Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Syndicated Loans and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Syndicated Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Syndicated
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or Participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
(e)    Presumptions of Payment. Unless the Administrative Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
the Administrative Agent for account of the Lenders hereunder that the
respective Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.
(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.05(b) or
2.17(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 2.18    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15 or 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its

35

--------------------------------------------------------------------------------



rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.13, 2.15 or
2.16, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. Each Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.13 or 2.14, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.15 or 2.16, or if any Lender becomes a Defaulting Lender, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payment pursuant to Sections 2.13 or 2.14) and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (w) the Company shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (x) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans), accrued interest thereon, accrued fees and all other amounts payable to
it hereunder (including any amounts payable under Section 2.14 as a result of
such assignment), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts), (y) if the Lender being replaced does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption and/or any other
documentation necessary to reflect such replacement by the later of (aa) the
date on which the assignee Lender executed and delivered such Assignment and
Assumption and/or such other documentation and (bb) the time such Lender
receives payment under clause (x) above, then the Lender being replaced shall be
deemed to have executed and delivered such Assignment and Assumption and/or such
other documentation as of such date and the Company shall be entitled (but not
obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Lender (provided that the Company shall
make no representation or warranty on behalf of such Lender in such Assignment
and Assumption and/or such other documentation) and (z) in the case of any such
assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15 or 2.16, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.
SECTION 2.19    Expansion Option. The Company may from time to time elect to
increase the Commitments in minimum increments of $100,000,000 so long as, after
giving effect thereto, the aggregate amount of such increases does not exceed
$500,000,000. The Company may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
an “Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Company and the Administrative Agent (such
approval not to be unreasonably withheld) and (ii) (x) in the case of an
Increasing Lender, the Company and such Increasing Lender execute an agreement
substantially in the form of Exhibit E hereto (with such changes as are
reasonably agreed to by the Company, the Administrative Agent and the Increasing
Lender), and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit F
hereto (with such changes as are reasonably agreed to by the Company, the
Administrative Agent and the Augmenting

36

--------------------------------------------------------------------------------



Lender). No consent of any Lender (other than the Lenders participating in the
increase) shall be required for any increase in Commitments pursuant to this
Section 2.19. Increases and new Commitments created pursuant to this Section
2.19 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) shall become effective under this paragraph unless, (i) on the proposed
date of the effectiveness of such increase, (A) the conditions set forth in
paragraphs (a) and (b) of Section 5.03 shall be satisfied or waived by the
Required Lenders and (B) the Company shall be in compliance (on a pro forma
basis) with the covenants contained in Sections 6.08 and 6.09 and (ii) the
Administrative Agent shall have received documents and opinions of counsel
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrowers to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments, (i) each
Augmenting Lender, if any, shall become a Lender, (ii) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Syndicated Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Syndicated Loans, and (iii) the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Syndicated Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Syndicated Loans, with related Interest Periods if applicable, specified in a
notice delivered by the applicable Borrower, or the Company on behalf of the
applicable Borrower, in accordance with the requirements of Section 2.03). The
deemed payments made pursuant to clause (iii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.14 if
the deemed payment occurs other than on the last day of the related Interest
Periods.
SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement (including Sections 2.17(c) or 2.17(d)) to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the daily amount of the Commitment of such
Defaulting Lender pursuant to Section 2.10(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included, and such Defaulting Lender shall not be deemed to be a
Lender, in determining whether all Lenders or the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 9.02); provided that (i) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently in an adverse manner than other
affected Lenders shall require the consent of such Defaulting Lender and (ii)
any amendment or modification that increases, or extends the maturity of, such
Defaulting Lender’s Commitment, or reduces the principal amount of, or rate of
interest on, any Loans made by such Defaulting Lender, shall require the consent
of such Defaulting Lender; and
(c)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.17 but
excluding Section 2.18(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent in

37

--------------------------------------------------------------------------------



the following order of priority: (a) first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; (b) second, to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; (c) third, if so determined by the Administrative Agent
and the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans required to be
funded by such Lender under this Agreement; (d) fourth, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and (e) fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction, provided that, with respect to this clause
(e), if such payment is (x) a prepayment of the principal amount of any Loans
which such Defaulting Lender has funded and (y) made at a time when the
conditions set forth in Section 5.03 are satisfied, such payment shall be
applied solely to prepay the Applicable Percentage of the outstanding principal
amount of Loans of each non-Defaulting Lender prior to being applied to the
prepayment of the Loans of such Defaulting Lender.
In the event that the Administrative Agent and the Company agree in writing in
their discretion that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then on such date such Lender
shall purchase at par such of the Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Applicable
Percentage, whereupon such Lender will cease to be a Defaulting Lender and any
amounts held in the segregated account referenced above shall be distributed to
such Lender, provided that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder in the status of Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender having been a Defaulting Lender.
SECTION 2.21    Extension of Commitment Termination Date.
(a)    Requests for Extension. The Company may, by notice to the Administrative
Agent (the “Extension Notice”) (who shall promptly notify the Lenders) at any
time and from time to time request that each Lender extend such Lender’s then
existing Commitment Termination Date (the “Existing Commitment Termination
Date”) to the date that is one year after the Commitment Termination Date then
in effect for such Lender (the “Extended Commitment Termination Date”). The
Extension Notice shall set forth the proposed terms (the “Extension Terms”) for
the Loans requested to be extended (the “Extended Loans”), including (i) the
final maturity date thereof (which shall not exceed the Extended Commitment
Termination Date), (ii) the interest rate margins with respect to such Extended
Loans (which may be higher or lower than the interest rate margins for the then
outstanding Loans), and/or (iii) any additional fees payable to the Lenders
providing such Extended Loans in addition to or in lieu of any increased margins
contemplated by the preceding clause (ii).
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date that is 15 days after the date on which the Administrative
Agent received the Company’s extension request (the “Lender Notice Date”),
advise the Administrative Agent whether or not such Lender agrees to such
extension (each Lender that determines to so extend its Commitment Termination
Date and agrees with the other Extension Terms, an “Extending Lender”). Each
Lender that determines not to so extend its Commitment Termination Date or that
does not agree with the other Extension Terms (a “Non-Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Lender Notice Date), and any Lender that
does not so advise the Administrative Agent on or before the Lender Notice Date
shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any

38

--------------------------------------------------------------------------------



other Lender to so agree, and it is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Company for
extension of the Commitment Termination Date.
(c)    Notification by Administrative Agent. The Administrative Agent shall
promptly notify the Company of each Lender’s determination under this Section.
(d)    Additional Commitment Lenders. The Company shall have the right, but
shall not be obligated, on or before the applicable Existing Commitment
Termination Date for any Non-Extending Lender to replace such Non-Extending
Lender by causing such Non-Extending Lender to (and such Non-Extending Lender
shall be obligated to assign pursuant to Section 9.04) assign all of its rights
and obligations pursuant to this Agreement to one or more assignees that agree
to such Extension Terms and are not Ineligible Institutions, which shall be
added as “Lenders” hereunder (each, an “Additional Commitment Lender”). In
connection with the replacement of any Non-Extending Lender, the applicable
Additional Commitment Lender shall enter into an Assignment and Assumption in
accordance with and subject to the restrictions contained in Section 9.04 (with
the Company or such Additional Commitment Lender obligated to pay any applicable
processing or recordation fee) with such Non-Extending Lender, pursuant to which
(i) all the outstanding principal amount of the Loans so assigned of such
Non-Extending Lender, together with accrued interest thereon, accrued fees and
all other amounts payable to it hereunder shall be paid in full by the
Additional Commitment Lender to such Non-Extending Lender and (ii) such
Additional Commitment Lender shall assume all or part of the Commitment of such
Non-Extending Lender (and, if any such Additional Commitment Lender is already a
Lender, its Commitment so assumed shall be in addition to such Lender’s
Commitment hereunder on such date); provided that if the Non-Extending Lender
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Assumption and/or any other documentation necessary to reflect
such replacement by the later of (A) the date on which the Additional Commitment
Lender executed and delivered such Assignment and Assumption and/or such other
documentation and (B) the date as of which all the outstanding principal amount
of the Loans so assigned of such Non-Extending Lender, together with accrued
interest thereon, accrued fees and all other amounts payable to such
Non-Extending Lender hereunder shall be paid in full by the Additional
Commitment Lender to such Non-Extending Lender, then the Non-Extending Lender
shall be deemed to have executed and delivered such Assignment and Assumption
and/or such other documentation as of such date and the Company shall be
entitled (but not obligated) to execute and deliver such Assignment and
Assumption and/or such other documentation on behalf of such Non-Extending
Lender (provided that the Company shall make no representation or warranty on
behalf of such Non-Extending Lender in such Assignment and Assumption and/or
such other documentation). The Administrative Agent may effect such amendments
to this Agreement as are reasonably necessary to provide for any such extensions
contemplated by this Section (including the implementation of the Extension
Terms) with the consent of the Company but without the consent of any
Non-Extending Lender.
(e)    Effective Date of Extension. The Commitment Termination Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date that is one year after the Existing Commitment Termination Date (except
that, if such date is not a Business Day, such Commitment Termination Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement and shall be bound by the provisions of this Agreement as a Lender
hereunder and shall have the obligations of a Lender hereunder, effective on the
date notified by the Company to the Administrative Agent so long as the
following conditions precedent shall be satisfied or waived on such date (the
“Extension Date”):
(i)    no Default shall have occurred and be continuing on such Extension Date
and immediately after giving effect thereto;

39

--------------------------------------------------------------------------------



(ii)    the representations and warranties of the Company in Part A of Article
III of the Agreement (and the representations and warranties of each Approved
Borrower, if any, then party to this Agreement in Part B of Article III of the
Agreement are true and correct on and as of such Extension Date and after giving
effect thereto, except in the case of any such representation or warranty that
expressly relates to an earlier date, in which case such representation or
warranty is true and correct in all material respects on and as of such earlier
date;
(iii)    the Administrative Agent shall have received (A) a certificate from the
Company signed by a senior financial officer of the Company certifying the
accuracy of the foregoing clauses (i) and (ii) and (B) secretary certificates of
the Company and of each other Borrower certifying and attaching the
authorizations of the Company or such Borrower, as applicable, approving or
consenting to such extension; and
(iv)    the aggregate amount of the Commitments of the Lenders that have agreed
to extend their Commitment Termination Date and the new or increased Commitments
of any Additional Commitment Lenders shall be more than 50% of the aggregate
amount of the Commitments in effect immediately prior to such Extension Date.
Extension Terms (other than the extension of the Commitment Termination Date)
shall become applicable to the Extended Loans on the Existing Termination Date.
Notwithstanding the foregoing no more than two (2) extensions of the Commitment
Termination Date shall be permitted hereunder.
(f)    Commitment Termination Date for Non-Extending Lenders. On the Commitment
Termination Date of each Non-Extending Lender, (i) the Commitment of each
Non-Extending Lender shall automatically terminate and (ii) the Company shall
repay any outstanding Loans of such Non-Extending Lender in accordance with
Section 2.08 (and shall pay to such Non-Extending Lender all of the other
obligations owing to it under this Agreement). The Administrative Agent shall
administer any necessary reallocation of the Revolving Credit Exposures (without
regard to any minimum borrowing, pro rata borrowing and/or pro rata payment
requirements contained elsewhere in this Agreement, and the Company hereby
agrees to compensate each Lender for any and all losses, costs and expenses
incurred by such Lender in connection with the sale and assignment of any
Eurocurrency Loans and the reallocation described in this clause (f), in each
case on the terms and in the manner set forth in Section 2.14).
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.17 or Section 9.02 to the contrary. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Loans extended pursuant to this Section and any prepayment or
termination, as applicable, of the Loans or Commitments of any Non-Extending
Lender) and hereby waive the requirements of any provision of this Agreement
(including Section 2.17 and Section 9.02) that may otherwise prohibit any
transaction contemplated by this Section.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES
Representations and Warranties. Each of the Company and the Approved Borrowers,
as applicable, represents and warrants to the Lenders that:
Part A. Representations and Warranties of the Company.

40

--------------------------------------------------------------------------------



SECTION 3.01    Corporate Existence. Each of the Company and its Material
Subsidiaries: (a) is a corporation duly organized and validly existing under the
laws of the jurisdiction of its incorporation (or, in the case of a Material
Subsidiary that is not a corporation, is a partnership or other entity duly
organized and validly existing under the laws of its jurisdiction of
organization); (b) has all requisite legal power, and has all material
governmental licenses, authorizations, consents and approvals, necessary to own
its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify would have a Material Adverse Effect.
SECTION 3.02    Financial Condition. The Company has heretofore furnished to the
Lenders (i) the consolidated balance sheets of the Company and its Consolidated
Subsidiaries as at December 31, 2011, December 31, 2012, and December 31, 2013
and the related consolidated statements of operations, cash flows and changes in
common shareholders’ equity of the Company and its Consolidated Subsidiaries for
the three fiscal years ended December 31, 2013, with the opinion thereon of
Deloitte & Touche LLP and (ii) the unaudited consolidated balance sheets and
related statements of operations, cash flows and stockholders’ equity of the
Company and its Consolidated Subsidiaries for the fiscal quarters ended March
31, 2014 and June 30, 2014 (with respect to which the auditors have performed an
SAS 100 review). Such financial statements fairly present, in all material
respects, the consolidated financial condition of the Company and its
Consolidated Subsidiaries as at said dates and the consolidated results of their
operations and cash flows for the periods presented, all in accordance with GAAP
(except, in the case of clause (ii), for normal year-end audit adjustments
and/or absence of full footnote disclosures). Neither the Company nor any of its
Material Subsidiaries had on said dates any material contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in said balance sheets as at said dates. Since
December 31, 2013, there has been no event or condition that could result in a
Material Adverse Effect.
SECTION 3.03    Litigation. The legal or arbitral proceedings, and proceedings
by or before any Governmental Authority, now pending or (to the knowledge of the
Company) threatened against the Company and/or any of its Material Subsidiaries
will not, in the opinion of the General Counsel of the Company, result in
imposition of liability or assessment against (including seizure of) property
that would result in a Material Adverse Effect.
SECTION 3.04    No Breach. None of the execution and delivery of this Agreement,
the consummation of the transactions herein contemplated and compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of the Company or any of its
Subsidiaries, or any applicable law or regulation, or any order, writ,
injunction or decree of any Governmental Authority, or any material agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which any of them is bound or to which any of them is subject, or constitute a
default under any such agreement or instrument, other than immaterial conflicts
under contractual obligations.
SECTION 3.05    Corporate Action of the Obligors. The Obligors have all
necessary corporate power and authority to execute, deliver and perform their
obligations under this Agreement; the execution, delivery and performance by the
Obligors of this Agreement have been duly authorized by all necessary corporate
action on their part; and this Agreement has been duly and validly executed and
delivered by the Obligors and constitutes the legal, valid and binding
obligation of the Obligors, enforceable in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

41

--------------------------------------------------------------------------------



SECTION 3.06    Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Obligors of this Agreement or for the
validity or enforceability thereof.
SECTION 3.07    Use of Loans. Neither the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock and no part of the proceeds of any Loan
hereunder will be used to buy or carry, or to extend credit to others to buy or
carry, any Margin Stock.
SECTION 3.08    ERISA. The Company and the ERISA Affiliates have fulfilled their
respective obligations under the minimum funding standards of ERISA and the Code
with respect to each Plan and are in compliance in all material respects with
the applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or any Plan or Multiemployer Plan (other than to make
contributions in the ordinary course of business).
SECTION 3.09    Taxes. United States Federal income tax returns of the Company
have been examined and closed through the fiscal year of the Company ended
December 31, 2009. The Company and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Company or any of its Subsidiaries except for
those being contested in good faith and for which adequate reserves have been
established in accordance with GAAP. The charges, accruals and reserves on the
books of the Company and its Material Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of the Company, adequate. If the
Company is a member of an affiliated group of corporations filing consolidated
returns for United States Federal income tax purposes, it is the “common parent”
of such group.
SECTION 3.10    Investment Company Act. None of the Obligors is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
SECTION 3.11    Credit Agreements. Schedule II is a complete and correct list,
as of the date of this Agreement, of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Company or any of its
Material Subsidiaries the aggregate principal or face amount of which equals or
exceeds (or may equal or exceed) $150,000,000 and the aggregate principal or
face amount outstanding or which may become outstanding under each such
arrangement is correctly described in Schedule II.
SECTION 3.12    Hazardous Materials and Environmental Matters.
(f)    Except as would not reasonably be expected to result in a Material
Adverse Effect:
(i)    The Company and each of its Material Subsidiaries have obtained all
permits, licenses and other authorizations (“Permits”) required under all
applicable Environmental Laws, for their respective operations, businesses and
assets, and such Permits are in full force and effect and the Company and each
of its Material Subsidiaries are in compliance with the terms and conditions of
all such Permits;
(ii)    the Company and each of its Material Subsidiaries, and their respective
operations and assets, are in compliance with all applicable Environmental Laws;

42

--------------------------------------------------------------------------------



(iii)    neither the Company nor any of its Material Subsidiaries has received
any written notice of violation, alleged violation, non-compliance, liability or
potential liability under any Environmental Laws, nor does the Company or any of
its Material Subsidiaries have knowledge that any such notice will be received
or is being threatened;
(iv)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Company or any of its Material Subsidiaries,
threatened, under any Environmental Law to which the Company or any of its
Material Subsidiaries is or will be named as a party, nor are any of them
subject to any consent decree, or consent order or other orders or judgments
under any Environmental Law;
(v)    there has been no Release or threat of Release of Hazardous Materials at,
on, under or from any properties or facilities currently, or to the knowledge of
the Company or any of its Material Subsidiaries, formerly, owned or operated by
any of them which would reasonably be expected to result in a violation of or
liability under any Environmental Laws on the part of any of them; and
(vi)    neither the Company nor any of its Material Subsidiaries has
contractually assumed or undertaken responsibility for any liability or
obligation of any Person arising under or relating to any Environmental Laws.
(g)    Compliance Review. In the ordinary course of its business, the Company
conducts an ongoing review of the effect of Environmental Laws on the business,
operations and properties of the Company and its Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including
any capital or operating expenditures required for clean-up or closure of
properties presently or previously owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, including any periodic or
permanent shutdown of any facility or reduction in the level of or change in the
nature of operations conducted thereat, any costs or liabilities in connection
with off-site disposal of wastes or hazardous substances, and any actual or
potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Company has reasonably
concluded that, except as expressly disclosed in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2013 and the Quarterly Report
on Form 10-Q for the fiscal quarter ended March 31, 2014, such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.
SECTION 3.13    Full Disclosure. The Company has heretofore furnished to each of
the Lenders a true copy of the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2013 (the “Annual Report”), as filed by the
Company with the Securities and Exchange Commission. Except as disclosed in
writing to the Lenders, the annual, quarterly and other periodic reports most
recently delivered to the Lenders pursuant to this Section or Section 3.02 do
not contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
SECTION 3.14    Anti-Terrorism Laws and Sanctions. To the extent applicable, the
Company, each other Borrower and each Material Subsidiary is in compliance, in
all material respects, with (i) the Patriot Act and, (ii) the Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., as amended, (iii) any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”) and any other enabling legislation or executive order
relating thereto. Neither the Company, any other Borrower or any Material
Subsidiary nor, to the knowledge of the Company, any director, officer or
employee

43

--------------------------------------------------------------------------------



of the Company, any other Borrower or any Material Subsidiary, is the target of
any U.S. sanctions administered by OFAC or a person on the list of “Specially
Designated Nationals and Blocked Persons.” No proceeds of the Loans will
knowingly be used for the purpose of funding or financing any activities or
business of or with any Person that at the time of such funding or financing is
either the target of any U.S. sanctions administered by OFAC or a person on the
list of “Specially Designated Nationals and Blocked Persons.”
Part B. Representations and Warranties of the Approved Borrowers. Each Approved
Borrower represents and warrants to the Lenders that:
SECTION 3.15    Existence of Approved Borrowers. It (a) is duly organized and
validly existing under the laws of the jurisdiction of its formation; (b) has
all requisite power, and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted; and (c) is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.
SECTION 3.16    No Breach. None of the execution and delivery of its Designation
Letter, the consummation of the transactions herein contemplated and compliance
with the terms and provisions hereof will conflict with or result in a breach
of, or require any consent under, the charter or by-laws of such Approved
Borrower, or any applicable law or regulation, or any order, writ, injunction or
decree of any Governmental Authority, or any agreement or instrument to which
such Approved Borrower or any of its Subsidiaries is a party or by which any of
them is bound or to which any of them is subject, or constitute a default under
any such agreement or instrument.
SECTION 3.17    Corporate Action. Such Approved Borrower has all necessary power
and authority to execute, deliver and perform its obligations under its
Designation Letter and to perform its obligations hereunder; the execution and
delivery by such Approved Borrower of its Designation Letter and the performance
by such Approved Borrower hereunder and thereunder have been duly authorized by
all necessary action on its part; and its Designation Letter when executed and
delivered by such Approved Borrower, will constitute, the legal, valid and
binding obligation of such Approved Borrower, enforceable in accordance with its
terms.
SECTION 3.18    Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by such Approved Borrower of its Designation
Letter or for the validity or enforceability thereof.
SECTION 3.19    Taxes on Payments of Approved Borrowers. Except as disclosed to
the Lenders in writing prior to the delivery of such Approved Borrower’s
Designation Letter, there is no income, stamp or other tax of any country, or of
any taxing authority thereof or therein, imposed by or in the nature of
withholding or otherwise, which is imposed on any payment to be made by such
Approved Borrower pursuant hereto, or is imposed on or by virtue of the
execution, delivery or enforcement of its Designation Letter.
ARTICLE IV    
GUARANTEE
SECTION 4.01    Guarantee. The Company guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or

44

--------------------------------------------------------------------------------



charges that would accrue but for the provisions of the Bankruptcy Code after
any bankruptcy or insolvency petition under the Bankruptcy Code, regardless of
whether allowed or allowable in such proceeding) on the Loans made by the
Lenders to, and the promissory notes held by the Lenders pursuant to Section
2.08(f) of, any Approved Borrower and all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) of
any Approved Borrower and all other amounts from time to time owing to the
Lenders or the Administrative Agent by any Approved Borrower under this
Agreement (including pursuant to its Designation Letter), in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Company hereby further agrees that if
any Approved Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Company will promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. This is a guarantee of payment and not of
collection.
SECTION 4.02    Obligations Unconditional. The obligations of the Company under
Section 4.01 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity, legality or enforceability of the obligations
of any Approved Borrower under this Agreement or any other agreement or
instrument referred to herein or therein (including any Designation Letter), or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (including any immunity, sovereign or otherwise, to which any Approved
Borrower may be entitled), it being the intent of this Section that the
obligations of the Company hereunder shall be absolute and unconditional under
any and all circumstances. Without limiting the generality of the foregoing, it
is agreed that the occurrence of any one or more of the following shall not
affect the liability of the Company hereunder:
(h)    at any time or from time to time, without notice to the Company, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(i)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein or therein shall be
amended, done or omitted;
(j)    the unenforceability, illegality, invalidity or non-provability of any of
the acts mentioned in any of the provisions of this Agreement or any other
agreement or instrument referred to herein or therein;
(k)    the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Person;
(l)    any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any Guaranteed Obligations;
(m)    any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any Person; or
(n)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented, or amended
in any respect, or any right under this

45

--------------------------------------------------------------------------------



Agreement or any other agreement or instrument referred to herein or therein
shall be waived or any other guarantee of any of the Guaranteed Obligations or
any security therefor shall be released or exchanged in whole or in part or
otherwise dealt with.
The Company hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Approved Borrower under this Agreement or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.
SECTION 4.03    Reinstatement. The obligations of the Company under this Article
IV shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of any Approved Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise and the Company agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including fees of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration.
SECTION 4.04    Subrogation. The Company hereby waives all rights of subrogation
or contribution, whether arising by operation of law (including any such right
arising under the Bankruptcy Code, as now or hereafter in effect) or otherwise,
by reason of any payment by it pursuant to the provisions of this Article IV and
further agrees that for the benefit of each of its creditors (including each
Lender and the Administrative Agent) that any such payment by it of the
Guaranteed Obligations of any Approved Borrower shall constitute a contribution
of capital by the Company to such Approved Borrower or, if evidenced by an
instrument in form and substance (and containing terms of subordination)
satisfactory to the Required Lenders, indebtedness subordinated in right of
payment to the principal of and interest (including post-petition interest) on
the Loans owing by such Approved Borrower.
SECTION 4.05    Remedies. The Company agrees that, as between the Company and
the Lenders, the obligations of any Approved Borrower under this Agreement may
be declared to be forthwith due and payable as provided in Article VII (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Article VII) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any Approved Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by such Approved Borrower)
shall forthwith become due and payable by the Company for purposes of said
Section 4.01.
SECTION 4.06    Continuing Guarantee. The guarantee in this Article IV is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
ARTICLE V    
CONDITIONS
SECTION 5.01    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which the Administrative
Agent (or its counsel) shall have received each of the following documents, each
of which shall be satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or such condition shall
have been waived in accordance with Section 9.02):

46

--------------------------------------------------------------------------------



(o)    Executed Counterparts. From each initial Obligor, a counterpart of this
Agreement signed on behalf of such initial Obligor.
(p)    Opinion of Counsel to the Company. A favorable written opinion of (i)
Debevoise & Plimpton LLP and (ii) Tong Zou, Senior Counsel - Mergers &
Acquisitions of the Company, each of which shall be reasonably satisfactory to
the Administrative Agent in form and substance (and the Company hereby instructs
such counsel to deliver such opinions to the Lenders and the Administrative
Agent).
(q)    Corporate Documents. Such documents and certificates as the
Administrative Agent, any Lead Arranger or their counsel may reasonably request
relating to the organization, existence and good standing of the Obligors, the
authorization of the borrowings hereunder by the Company, and the Guarantee of
the Guaranteed Obligations by the Company, each of which shall be reasonably
satisfactory to the Lead Arrangers in form and substance.
(r)    Officer’s Certificate. A certificate, dated the Effective Date and signed
by the Chief Executive Officer or Chief Financial Officer or another senior
financial officer of the Company, in the form of Exhibit C.
(s)    Termination of 2011 Credit Agreement. Evidence that the “Commitments”
under and as defined in the 2011 Credit Agreement shall have been terminated and
the principal of and interest on all Loans and all other amounts outstanding
under the 2011 Credit Agreement shall have been paid in full.
(t)    Patriot Act. The Lenders and the Administrative Agent shall have timely
received the information required under Section 9.15.
(u)    Other Documents. Such other documents as the Administrative Agent or any
Lender may reasonably request.
The effectiveness of the obligations of the Lenders to make Loans hereunder
shall also be subject to the conditions precedent that:
(i)    No Material Adverse Change. Since December 31, 2013, there has been no
material adverse change in the consolidated financial condition, operations,
business or prospects taken as a whole of the Company and its Subsidiaries from
that set forth in the respective financial statements of the Company as at said
date (and the Administrative Agent shall have received a certificate to such
effect from a senior financial officer of the Company).
(ii)    Fees. The Company shall have paid such fees as it shall have agreed to
pay to any Lender or the Administrative Agent in connection herewith, including
the reasonable fees and expenses of Sidley Austin LLP, special New York counsel
to JPMCB, in connection with the negotiation, preparation, execution and
delivery of this Agreement and the Loans hereunder (to the extent that
statements for such fees and expenses have been delivered to the Company).
The Administrative Agent shall notify in writing the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
SECTION 5.02    Initial Loan to any Approved Borrower. The obligations of the
Lenders to make Loans hereunder to any Approved Borrower shall not become
effective until the date on which the Administrative Agent shall have received
each of the following documents, each of which shall be satisfactory

47

--------------------------------------------------------------------------------



to the Administrative Agent (and to the extent specified below, to each Lender)
in form and substance (or such condition shall have been waived in accordance
with Section 9.02):
(c)    Designation Letter. A Designation Letter, duly executed by such Approved
Borrower and the Company.
(d)    Opinion of Counsel to Approved Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders) of counsel for such
Approved Borrower, in form and substance satisfactory to the Administrative
Agent.
(e)    Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Approved Borrower, the
authorization of the borrowings hereunder by such Approved Borrower and of the
guarantee of the obligations of the Approved Borrower hereunder by the Company,
all in form and substance satisfactory to the Administrative Agent and its
counsel.
(f)    Financial Statements. The financial statements of such Approved Borrower
required pursuant to the fourth paragraph of such Approved Borrower’s
Designation Letter.
(g)    Other Documents. Such other documents as the Administrative Agent or any
Applicable Lender may reasonably request.
SECTION 5.03    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(f)    the representations and warranties of the Company in Part A of Article
III (other than the last sentence of Section 3.02) shall be true and correct on
and as of the date of such Borrowing;
(g)    in the case of any Borrowing by an Approved Borrower, the representations
and warranties of such Approved Borrower in Part B of Article III shall be true
and correct on and as of the date of such Borrowing; and
(h)    at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Company and the respective Borrower on the date thereof as to the matters
specified in the preceding sentence.
ARTICLE VI    
COVENANTS OF THE COMPANY
The Company agrees that, so long as any of the Commitments are in effect and
until payment in full of all Loans hereunder, all accrued interest thereon and
all other amounts due and payable by any Obligor hereunder:
Part A. Affirmative Covenants.
SECTION 6.01    Financial Statements. The Company shall deliver to the
Administrative Agent on behalf of the Lenders (and upon receipt thereof the
Administrative Agent shall promptly deliver to the Lenders):

48

--------------------------------------------------------------------------------



(h)    as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Company,
consolidated statements of earnings and cash flow of the Company and its
Consolidated Subsidiaries for such period and for the period from the beginning
of the respective fiscal year to the end of such period, and the related
consolidated balance sheet as at the end of such period, setting forth in each
case in comparative form the corresponding consolidated figures for the
corresponding period in the preceding fiscal year, accompanied by a certificate
of a senior financial officer of the Company which certificate shall state that
said financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of the
Company and its Consolidated Subsidiaries on a consolidated basis as of and for
the periods presented in accordance with GAAP consistently applied;
(i)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Company, consolidated statements of earnings, cash flows
and common shareholders’ equity of the Company and its Consolidated Subsidiaries
for such year and the related consolidated balance sheet as at the end of such
year, setting forth in each case in comparative form the corresponding
consolidated figures for the preceding fiscal year, and accompanied by an
unqualified opinion thereon of Deloitte & Touche LLP or any other independent
certified public accountants of recognized national standing, which opinion
shall state that said consolidated financial statements fairly present, in all
material respects, the consolidated financial condition and results of
operations and cash flows of the Company and its Consolidated Subsidiaries as at
the end of, and for, such fiscal year;
(j)    promptly upon their becoming available, notices of the filing of all
regular periodic reports which the Company shall have filed with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor) or
any national securities exchange;
(k)    promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed, provided that, where any such mailed copies shall also have been filed
with the Securities and Exchange Commission, the requirements of this paragraph
shall be satisfied by the posting of such filings as contemplated below in the
last paragraph of this Section;
(l)    promptly after the Company knows or has reason to know that any Default
has occurred, a notice of such Default describing the same in reasonable detail
and, together with such notice or as soon thereafter as possible, a description
of the action that the Company has taken and proposes to take with respect
thereto;
(m)    as soon as available and in any event within 100 days after the end of
each fiscal year of each Approved Borrower but only to the extent prepared by
the Company or such Approved Borrower, statements of earnings, cash flow and
common shareholders’ equity (if any) of such Approved Borrower for such year and
the related balance sheet as at the end of such year, setting forth in each case
in comparative form the corresponding figures for the preceding fiscal year,
accompanied by a certificate of a senior financial officer of the Company, which
certificate shall state that said financial statements fairly present the
financial condition and results of operations of such Approved Borrower in
accordance with generally accepted accounting principles, consistently applied,
as at the end of, and for, such fiscal year;
(n)    prompt written notice to the Administrative Agent and each of the Lenders
upon any officer of the Company becoming aware of any other development that
results in, or could reasonably be expected to result in, a Material Adverse
Effect; and
(o)    from time to time such other information regarding the business, affairs
or financial condition of the Company or any of its Material Subsidiaries
(including any Plan or Multiemployer Plan and any

49

--------------------------------------------------------------------------------



reports or other information required to be filed under ERISA) as the
Administrative Agent may reasonably request (on its own behalf or on behalf of
any Lender).
The Company will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to paragraph (a) or (b) above, a
certificate of a senior financial officer of the Company (i) to the effect that
no Default has occurred and is continuing (or, if any Default has occurred and
is continuing, describing the same in reasonable detail and describing the
action that the Company has taken and proposes to take with respect thereto) and
(ii) setting forth in reasonable detail the computations necessary to determine
whether the Company is in compliance with Sections 6.08 and 6.09 as of the end
of the respective quarterly fiscal period or fiscal year.
Information required to be delivered pursuant to this Section (other than the
certificate described in the preceding paragraph) shall be deemed to have been
delivered in accordance with this Section on the date on which such information
has been posted (i) on the Company’s website on the Internet, (ii) at
www.sec.gov or (iii) at another website identified by the Company in a notice to
the Administrative Agent and accessible by the Lenders without charge.
SECTION 6.02    Litigation. The Company will promptly give to the Administrative
Agent (and upon receipt thereof the Administrative Agent shall promptly give to
the Lenders) notice of all legal or arbitral proceedings, and of all proceedings
by or before any governmental or regulatory authority or agency, and any
material development in respect of such legal or other proceedings, affecting
the Company or any of its Material Subsidiaries, except any proceeding which
would not reasonably be expected to result in a Material Adverse Effect.
Information required to be delivered pursuant to this Section shall be deemed to
have been delivered in accordance with this Section on the date on which such
information has been posted (i) on the Company’s website on the Internet, (ii)
at www.sec.gov, or (iii) at another website identified by the Company in a
notice to the Administrative Agent and accessible by the Lenders without charge.
SECTION 6.03    Corporate Existence, Etc.
(e)    The Company will, and will cause each of its Material Subsidiaries to:
preserve and maintain its legal existence and all of its material rights,
privileges and franchises (provided that nothing in this Section shall prohibit
any transaction expressly permitted under Section 6.06); comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority if failure to comply with such requirements
would reasonably be expected to result in a Material Adverse Effect; pay and
discharge all taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its property prior to the date on
which material penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained;
maintain all of its properties used or useful in its business in good working
order and condition, ordinary wear and tear excepted; provided, however, that
the Company or any Subsidiary of the Company may discontinue the maintenance of
a property if such discontinuance is, in the opinion of the Company, desirable
in the conduct of its business and is not likely to have a Material Adverse
Effect; keep proper books of record and account in which entries are made of all
dealings and transactions in relation to its business and activities; and upon
reasonable advance notice, permit representatives of any Lender or the
Administrative Agent, during normal business hours, to examine, copy and make
extracts from its books and records, to inspect its properties, and to discuss
its business and affairs with its officers, all to the extent reasonably
requested by such Lender or the Administrative Agent.
(f)    The Company will, and will cause each of its Material Subsidiaries to,
(a) comply with all applicable Environmental Laws and obtain and comply with all
Permits required by applicable Environmental

50

--------------------------------------------------------------------------------



Laws; and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial and other corrective actions as required under any
Environmental Laws unless being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect thereto
in accordance with GAAP, except in each case where failure to do so would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 6.04    Insurance. The Company will maintain, and will cause each of its
Subsidiaries to maintain, insurance underwritten by financially sound and
reputable insurers, or self insurance (in accordance with normal industry
practice) in such amounts and against such risks as ordinarily is carried or
maintained by owners of like businesses and properties in similar circumstances.
SECTION 6.05    Use of Proceeds. The Company will, and will cause each Approved
Borrower to, use the proceeds of the Loans made to it hereunder solely for its
general corporate purposes (in compliance with all applicable legal and
regulatory requirements), including acquisition financing; provided that neither
the Administrative Agent nor any Lender shall have any responsibility as to the
use of any of such proceeds.
Part B. Negative Covenants.
SECTION 6.06    Prohibition of Fundamental Changes. The Company will not, nor
will it permit any of its Material Subsidiaries to, enter into any transaction
of merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Company will not, and
will not permit any of its Material Subsidiaries to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the business or assets of the Company
and its Material Subsidiaries (taken as a whole), whether now owned or hereafter
acquired (excluding any inventory or other assets sold or disposed of in the
ordinary course of business). Notwithstanding the foregoing provisions of this
Section:
(d)    any Subsidiary of the Company may be merged or consolidated with or into:
(i) the Company if the Company shall be the continuing or surviving corporation
or (ii) any other Subsidiary;
(e)    any Subsidiary of the Company may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Company or any other Subsidiary of the Company;
(f)    any Subsidiary of the Company may merge or consolidate with any other
Person if the surviving Person is a Subsidiary of the Company; and
(g)    any Subsidiary may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders.
SECTION 6.07    Limitation on Liens. The Company will not, nor will it permit
any of its Material Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except:
(g)    Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if, unless the amount thereof is not material with
respect to it or its financial condition, adequate reserves with respect thereto
are maintained on the books of the Company or any of its Material Subsidiaries,
as the case may be, in accordance with GAAP;

51

--------------------------------------------------------------------------------



(h)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings;
(i)    pledges or deposits under worker’s compensation, unemployment insurance
and other social security legislation;
(j)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(k)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Company or any of its Material Subsidiaries;
(l)    Liens on assets of Persons that become Subsidiaries of the Company after
the date of this Agreement, provided that such Liens are in existence at the
time the respective Persons become Subsidiaries of the Company and were not
created in anticipation thereof;
(m)    Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Company or any of its
Material Subsidiaries, each of which Liens either (A) existed on such property
before the time of its acquisition and was not created in anticipation thereof,
or (B) was created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of the respective property; provided in the case of clause (B)
that such Lien attaches to such asset within 270 days after the acquisition or
completion of construction and commencement of full operations thereof; provided
further that no such Lien shall extend to or cover any property of the Company
or such Material Subsidiary other than the respective property so acquired and
improvements thereon; and provided further, that the principal amount of
Indebtedness secured by any such Lien shall at no time exceed 95% of the fair
market value (as determined in good faith by a senior financial officer of the
Company) of the respective property at the time it was acquired (by purchase,
construction or otherwise);
(n)    Liens on assets consisting of a capital project and rights related
thereto (“Project Assets”) securing Indebtedness incurred to finance the
acquisition, construction or development of such Project Assets; provided that
(x) such Indebtedness is non-recourse to any other assets; (y) the aggregate
principal amount of Indebtedness secured by Liens permitted by this paragraph
(h) may at no time exceed $200,000,000 and (z) such Liens attach to such Project
Assets within two years after the initial acquisition or completion of
construction or development of such Project Assets;
(o)    Liens upon real and/or personal property of the Company or any Material
Subsidiary of the Company in favor of the United States of America or any State
thereof, any department, agency or instrumentality or political subdivision of
the United States of America or any State thereof, or any bonding authority
(including any authority established for the issuance of industrial revenue
bonds or similar instruments) to secure partial, progress, or advance or other
payments pursuant to any contract or statute or to secure Indebtedness
(including, but not limited to, industrial revenue bonds and similar
instruments) incurred for the purpose of refinancing all or any part of the
purchase price or cost of constructing or improving such property;

52

--------------------------------------------------------------------------------



(p)    Liens on (i) accounts receivable and related contract rights, letters of
credit, accounts and similar assets arising in connection with any
securitization transaction, and (ii) promissory notes, regulatory and any other
related assets in connection with any financing transaction, in each case
whether denominated as sales or borrowings;
(q)    Liens granted to provide security in substitution for collateral
presently securing existing Indebtedness, so long as such substitute collateral
does not cover any property other than the property securing such existing
Indebtedness;
(r)    Liens securing judgments up to $200,000,000 for the payment of money in
an amount not resulting (whether immediately or with the passage of time) in an
Event of Default under subsection (h) of Article VII;
(s)    Liens in existence on the date hereof and listed on Schedule IV;
(t)    additional Liens upon property, assets or revenues created after the date
hereof, provided that the aggregate outstanding Indebtedness secured thereby and
incurred on and after the date hereof shall not at any time exceed 10% of
Tangible Assets; and
(u)    any extension, renewal or replacement of the foregoing, provided,
however, that the Liens permitted hereunder shall not be spread to cover any
additional Indebtedness or property (other than a substitution of like
property);
and provided further that the sale, mortgage or other transfer of timber in
connection with an arrangement under which the Company or any of its
Subsidiaries is obligated to cut such timber (or any portion thereof) in order
to provide the transferee with a specified amount of money (however determined)
shall not be deemed to create Indebtedness secured by a Lien hereunder.
SECTION 6.08    Total Debt to Total Capital Ratio. The Company will not at any
time permit the ratio of Total Debt to Total Capital to exceed 0.60 to 1.
SECTION 6.09    Minimum Consolidated Net Worth. The Company will not at any time
permit Consolidated Net Worth to be less than $9,000,000,000.
ARTICLE VII    
EVENTS OF DEFAULT
If one or more of the following events (herein called “Events of Default”) shall
occur and be continuing:
(i)    Any Borrower shall default in the payment when due of any principal of
any Loan; or any Borrower shall default in the payment when due of any interest
on any Loan or any other amount payable by it hereunder and such default shall
continue unremedied for five or more Business Days; or
(j)    Any event specified in any note, agreement, indenture or other document
evidencing or relating to any Indebtedness (other than (i) Indebtedness
hereunder, (ii) Project Indebtedness, or (iii) Indebtedness owed by any Material
Subsidiary to the Company) of the Company or any of its Material Subsidiaries
aggregating $200,000,000 or more shall occur if the effect of such event is to
cause, or (with the giving of any notice or the lapse of time or both) to permit
the holder or holders of such Indebtedness

53

--------------------------------------------------------------------------------



(or a trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become due, or to be prepaid in full (whether by redemption,
purchase or otherwise), prior to its stated maturity; or
(k)    Any representation, warranty or certification made or deemed made herein
or in any Designation Letter (or in any modification or supplement hereto or
thereto) by any Obligor, or any certificate furnished to any Lender or the
Administrative Agent pursuant to the provisions hereof or of any Designation
Letter (or thereof), shall prove to have been false or misleading in any
material respect as of the time made or furnished; or
(l)    The Company shall default in the performance of any of its obligations
under any of Sections 6.01(e), 6.06, 6.07, 6.08 or 6.09; or any Obligor shall
default in the performance of any of its other obligations in this Agreement and
such default shall continue unremedied for a period of thirty days after notice
thereof to such Obligor (through notification to the Company) by the
Administrative Agent or any Lender (through the Administrative Agent); or
(m)    The Company or any of its Material Subsidiaries shall admit in writing
its inability to, or be generally unable to, pay its debts as such debts become
due; or
(n)    The Company or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code (as now or hereafter
in effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or
(o)     A proceeding or case shall be commenced, without the application or
consent of the Company or any of its Material Subsidiaries, in any court of
competent jurisdiction, seeking (i) its liquidation, reorganization, dissolution
or winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Company or such Material Subsidiary or of all or any substantial part of its
assets, or (iii) similar relief in respect of the Company or such Material
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 90 or more days; or an order for relief against the
Company or such Material Subsidiary shall be entered in an involuntary case
under the Bankruptcy Code; or
(p)    A final judgment or judgments for the payment of money in excess of
$200,000,000 in the aggregate shall be rendered by a court or courts against the
Company and/or any of its Material Subsidiaries and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof and the Company or the relevant Material Subsidiary shall not, within
said period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or
(q)    An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; or

54

--------------------------------------------------------------------------------



(r)    Any person or group of persons (within the meaning of Section 13 or 14 of
the Exchange Act it being agreed that an employee of the Company or any
Consolidated Subsidiary for whom shares are held under an employee stock
ownership, employee retirement, employee savings or similar plan and whose
shares are voted in accordance with the instructions of such employee shall not
be a member of a group of persons within the meaning of said Section 13 or 14
solely because such employee’s shares are held by a trustee under said plan)
shall acquire, directly or indirectly, beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the Securities Exchange Commission under said Act,
as amended) of 35% or more of the outstanding shares of stock of the Company
having by the terms thereof ordinary voting power to elect (whether immediately
or ultimately) a majority of the board of directors of the Company (irrespective
of whether or not at the time stock of any other class or classes of stock of
the Company shall have or might have voting power by reason of the happening of
any contingency); or
(s)    During any period of 24 consecutive calendar months, a majority of the
board of directors of the Company shall no longer be composed of individuals (i)
who were members of said board of directors on the first day of such period or
(ii) whose election or nomination to said board of directors was approved by
individuals referred to in clause (j) above constituting at the time of such
election or nomination at least a majority of said board of directors; or
(t)    Any “Change of Control Triggering Event” (as defined in the Supplemental
Indenture dated as of June 10, 2014 between the Company and the Bank of the New
York Mellon, as trustee, as, such Supplemental Indenture is in effect on such
date) shall occur; or
(u)    Article IV of this Agreement shall at any time and for any reason be
declared by a court of competent jurisdiction to be null and void, or the
Company shall repudiate or deny any portion of its liability or obligation for
the obligations of any Approved Borrower hereunder or any of the Guaranteed
Obligations;
THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Article VII with respect to any Obligor, (a) the
Administrative Agent may and, upon request of Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time, shall, by
notice to the Company, cancel the Commitments and they shall thereupon
terminate, and (b) the Administrative Agent may and, upon request of Lenders
holding more than 50% of the aggregate unpaid principal amount of the Loans
(including Competitive Loans) shall, by notice to the Company, declare the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Obligors hereunder (including any amounts
payable under Section 2.14) to be forthwith due and payable, whereupon such
amounts shall be immediately due and payable without presentment, demand,
protest or other formalities of any kind, all of which are hereby expressly
waived by each Obligor; and (2) in the case of the occurrence of an Event of
Default referred to in clause (f) or (g) of this Article VII with respect to any
Obligor, the Commitments shall automatically be canceled and the principal
amount then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Obligors hereunder (including any amounts payable under
Section 2.14) shall automatically become immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by each Obligor.
ARTICLE VIII    
THE ADMINISTRATIVE AGENT
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to

55

--------------------------------------------------------------------------------



the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein);
provided that the Administrative Agent shall not be required to take any action
that, in its judgment or the judgment of its counsel, may expose the
Administrative Agent to liability or that is contrary to this Agreement or
applicable Requirements of Law, and (c) except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to

56

--------------------------------------------------------------------------------



their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent may resign at any time by notifying the Lenders and the
Company. Upon any such resignation, the Required Lenders shall have the right to
appoint a successor, subject to the consent of the Company (which consent shall
not be unreasonably withheld or delayed), provided that the Company’s consent
shall not be required if an Event of Default has occurred and is continuing. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent shall,
on behalf of the Lenders, appoint a successor Administrative Agent, subject to
the consent of the Company (which consent shall not be unreasonably withheld or
delayed), provided that the Company’s consent shall not be required if an Event
of Default has occurred and is continuing. If the Administrative Agent notifies
the Company that no Person has accepted such appointment, then such resignation
shall nonetheless become effective and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (e)(ii) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Company and such Person remove such Person as Administrative
Agent and, subject to the consent of the Company (which consent shall not be
unreasonably withheld or delayed), provided that the Company’s consent shall not
be required if an Event of Default has occurred and is continuing, appoint a
successor. If no such successor shall have been so appointed and shall have
accepted such appointment within 30 days (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) or removed Administrative Agent and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article VIII and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

57

--------------------------------------------------------------------------------



None of the Lenders or their Affiliates, if any, identified in this Agreement as
a Lead Arranger or Syndication Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lead Arrangers, the Syndication Agent or such Lenders
shall have or be deemed to have a fiduciary relationship with any Lender. Each
Lender hereby makes the same acknowledgments with respect to the relevant
Lenders and their Affiliates in their respective capacities as Lead Arrangers or
Syndication Agent, as applicable, as it makes with respect to the Administrative
Agent in the preceding paragraph.
ARTICLE IX    
MISCELLANEOUS
SECTION 9.01    Notices.
(g)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to the Company or to any Borrower at Office of the Treasurer,
International Paper Company, 6400 Poplar Avenue, Memphis, TN 38197 (Telecopy No.
(901) 419-4539; Telephone No. (901) 419-4740); with a copy to the Office of the
General Counsel, 6400 Poplar Avenue, Memphis, TN 38197 (Telecopy No. (901)
214-0647; Telephone No. (901) 419-3817);
(ii)    if to the Administrative Agent, to JPMCB, Loan and Agency Services – 500
Stanton Christiana Road, Floor 3, Ops 2, Newark, Delaware 19713, Attention of
Rea Seth (Telecopy No. (302) 634-1417 and Telephone No. (302) 634-1867);
provided that, in the case of any notice that relates to a Loan denominated in a
Foreign Currency, a copy thereof shall be delivered to J.P. Morgan Europe
Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager,
Loan & Agency Services (Telecopy No. 011 44 207 777 2360); and
(iii)    if to a Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Company and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt; provided, if any notice or other communication is
received after a recipient’s normal business hours, such notice or other
communication shall be deemed received upon the opening of the next Business
Day. Each Approved Borrower hereby agrees that any notice or other communication
provided for herein to be given by or to such Approved Borrower may be given by
or to the Company on behalf of such Approved Borrower in the manner specified
above and neither the Administrative Agent nor any Lender shall be required to
accept as effective any notice or other communication purporting to have been
issued directly by an Approved Borrower (and not by the Company on behalf of
such Approved Borrower).
Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the

58

--------------------------------------------------------------------------------



applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(h)    Platform. Each Obligor further agrees that Administrative Agent may make
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent or the Lenders pursuant to this Agreement, including
all notices, demands, communications, requests, documents, financial statements,
financial and other reports, certificates and other information materials
(collectively, the “Communications”) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System (the “Platform”). The Platform is provided “as is” and
“as available.” The Agent Parties do not warrant the accuracy or completeness of
the Communications, or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Obligors, any Lender or any other Person for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Obligor’s or the Administrative Agent’s
transmission of Communications through the Platform, except to the extent the
liability of such Person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such Person’s gross negligence
or willful misconduct.
Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.
(i)    Public/Private. Each Obligor hereby authorizes the Administrative Agent
to distribute (i) to Private Siders all Communications and (ii) to Public Siders
such Communications and only such Communications that the Company clearly
identifies in writing as being available for communication to Public Siders
(“Public Sider Communications”). The Company represents and warrants that no
Public Sider Communication contains or will contain any MNPI. “Private Siders”
means Lenders’ employees and representatives who have declared that they are
authorized to receive MNPI. “Public Siders” means Lenders’ employees and
representatives who have not declared that they are authorized to receive MNPI;
it being understood that Public Siders may be engaged in investment and other
market-related activities with respect to the Company or its Affiliates’
securities or loans. “MNPI” means material non-public information (within the
meaning of United States federal securities laws) with respect to the Company,
its Affiliates and any of their respective securities.
Each Lender acknowledges that United States federal and state securities laws
prohibit any Person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any

59

--------------------------------------------------------------------------------



other Person. Each Lender confirms that it has developed procedures to ensure
compliance with these securities laws.
Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will designate at least one individual to receive Private Sider Communications
on its behalf in compliance with its procedures and applicable law and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Private Sider Communications may be sent by
electronic transmission.
Each Lender that elects not to be given access to Private Sider Communications
does so voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lenders may have access to Private Sider
Communications that such electing Lender does not have, and takes sole
responsibility for the consequences of, and waives any and all claims based on
or arising out of, not having access to Private Sider Communications.
SECTION 9.02    Waivers; Amendments.
(d)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(e)    Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by (x) each Borrower and (y) the Required Lenders or the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall
(vi)    increase the Commitment of any Lender without the written consent of
such Lender,
(vii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby,
(viii)    postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby,
(ix)    alter the manner in which payments or prepayments of principal, interest
or other amounts hereunder, or reductions of Commitments, shall be applied as
among the Lenders or Types or Classes of Loans, without the written consent of
each Lender affected thereby, or

60

--------------------------------------------------------------------------------



(x)    change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder or release or limit the Company’s obligations (including, without
limitation, those obligations under Article IV hereof) in respect of any
Approved Borrower, without the written consent of each Lender;
and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.
(f)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers (x) to add one or more credit facilities
to this Agreement and to permit extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement with the Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(h)    Costs and Expenses. The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arrangers
and their respective Affiliates, including the reasonable fees, charges and
disbursements of one primary counsel (in addition to one local counsel per
jurisdiction) for the Administrative Agent and the Lead Arrangers, in connection
with the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement or any
proposed or effective amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent, the Lead Arrangers or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Lead Arrangers or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including in connection with any
workout, restructuring or negotiations in respect thereof.
(i)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent, the Lead Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials on, at, under or from any
property or facility owned or operated by the Company or any of its
Subsidiaries, or any liability arising under any Environmental Law related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee. This Section 9.03(b) shall

61

--------------------------------------------------------------------------------



not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
(j)    Reimbursement by Lenders. To the extent that the Company fails to pay any
amount required to be paid by it to the Administrative Agent and the Lead
Arrangers under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent and the Lead Arrangers such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Borrowers of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent and the Lead Arrangers, as applicable, in their respective
capacities as such.
(k)    Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, no Obligor shall assert, and hereby waives, any claim against
any Indemnitee (i) for any damages arising from the use by others of information
or other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), except to the extent
of direct or actual damages that have resulted from the willful misconduct, bad
faith or gross negligence of such Indemnitee or any Related Person of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
nonappealable judgment), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby, any Loan or the use of the proceeds thereof.
(l)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
SECTION 9.04    Successors and Assigns.
(v)    Successors Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Obligor may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior consent of each Lender (and any attempted assignment or transfer by any
Obligor without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, the Lead Arrangers,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Lead Arrangers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(w)    Assignments by Lenders.
(i)    Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Persons (other than an
Ineligible Institution) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent of:
(A)    the Company (such consent not to be unreasonably withheld; provided that
the Company shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days

62

--------------------------------------------------------------------------------



after having received notice thereof), provided that no consent of the Company
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default referred to in clause (a), (e), (f) or
(g) of Article VII has occurred and is continuing, any other assignee; and
(B)    the Administrative Agent (such consent not to be unreasonably withheld).
(ii)    Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate (or
Approved Fund) of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing,
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans,
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement in addition to any rights and obligations theretofore held
by it as a Lender, and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of and subject to the obligations of Sections
2.13, 2.14, 2.15, 2.16, 9.03 and 9.12). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    Maintenance of Register. The Administrative Agent, acting for this
purpose as an agent of the Obligors, shall maintain at one of its offices in The
City of New York a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount and stated interest of the

63

--------------------------------------------------------------------------------



Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Obligors,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Obligors and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(ii)(C) of this Section and any written consent
to such assignment required by paragraph (b)(i) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(x)    Participations.
(i)    Participations Generally. Any Lender may, without the consent of the
Company or the Administrative Agent sell participations to one or more banks or
other entities (a “Participant”), other than an Ineligible Institution, in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Obligors, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b), that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Company agrees
that each Participant shall be entitled to the benefits of and subject to the
obligations under Sections 2.13, 2.14, 2.15 and 2.16 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant agrees to be subject to the
provisions of Sections 2.17 and 2.18 as if it were an assignee under paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(d) as though it were a
Lender. Notwithstanding anything in this paragraph to the contrary, any bank
that is a member of the Farm Credit System that (a) has purchased a
participation from CoBank in the minimum amount of $5,000,000 on or after the
Effective Date, (b) is, by written notice to the Company and the Administrative
Agent (“Voting Participant Notification”), designated by CoBank as being
entitled to be accorded the rights of a voting participant hereunder (any bank
that is a member of the Farm Credit System so designated being called a “Voting
Participant”) and (c) receives prior written consent of the Company and the
Administrative Agent to become a Voting Participant, shall be entitled to vote
(and the voting rights of CoBank shall be correspondingly reduced), on a
dollar-for-dollar basis, as if such participant were a Lender, on any matter
requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (i) state the full
name, as well as all contact

64

--------------------------------------------------------------------------------



information required of assignee as set forth in Exhibit A hereto and (ii) state
the Dollar amount of the participation purchased. Notwithstanding the foregoing,
each of the following members of the Farm Credit System shall be a Voting
Participant without delivery of a Voting Participant Notification and without
the prior written consent of the Company and the Administrative Agent: (i) 1st
Farm Credit Services, FLCA, (ii) American AgCredit, FLCA, (iii) AgFirst Farm
Credit Bank, (iv) United FCS, FLCA dba FCS Commercial Finance Group, (v) Farm
Credit West, FLCA, (vi) Farm Credit Bank of Texas, (vii) Farm Credit
Mid-America, FLCA, (viii) Farm Credit of New Mexico, FLCA, a wholly owned
subsidiary of Farm Credit of New Mexico, ACA, (ix) Farm Credit Services of
America, FLCA and (x) Northwest Farm Credit Services, FLCA. The Company and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph.
(ii)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.13, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Obligors, to comply with Section 2.15(e) as though it were a Lender (it being
understood that the documentation required under Section 2.15 shall be delivered
to the participating Lender). Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Company, maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant's interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any this Agreement) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(y)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by any Obligor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections

65

--------------------------------------------------------------------------------



2.13, 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Obligor against any of and all the obligations of
such Obligor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Etc.
(e)    Governing Law. This Agreement and each Designation Letter shall be
construed in accordance with and governed by the law of the State of New York.
(f)    Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:
(i)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York, Borough of Manhattan (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court,” and together with the New York Supreme
Court, the “New York Courts”) and appellate courts from either of them; provided
that nothing in this Agreement shall be deemed or operate to preclude (i) any
party from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment, (ii) if all such New York Courts
decline jurisdiction over any Person, or decline (or in the case of the Federal
District Court, lack)

66

--------------------------------------------------------------------------------



jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iii) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its Subsidiaries
or Affiliates), such party from asserting a claim or defense (including any
claim or defense that this Section 9.09(b)(i) would otherwise require to be
asserted in a legal proceeding in a New York Court) in any such action or
proceeding;
(ii)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;
(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Section 9.01(a) or at such other address of which the
Administrative Agent, any such Lender and the Company shall have been notified
pursuant thereto (and for such purpose, each Approved Borrower hereby
irrevocably appoints the Company as its authorized agent to accept such service
of process in New York with respect to this Agreement and its Designation
Letter); and
(iv)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to Section 9.09(b)(i)
above) shall limit the right to sue in any other jurisdiction.
SECTION 9.10    Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. Each Obligor acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to the Company or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and each Obligor hereby authorizes
each Lender to share any information delivered to such Lender by the Company and
its Subsidiaries pursuant to this Agreement, or in connection with the decision
of such Lender to enter into this Agreement, to any such subsidiary or

67

--------------------------------------------------------------------------------



affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.
(b)    Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
regulatory authority or self-regulatory body (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this paragraph, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (vii) with the consent of the Company or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this paragraph or (B) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the Company.
For the purposes of this paragraph, “Information” means all information received
from any Obligor relating to the Company or any of its Subsidiaries (or their
business) or obtained by the Administrative Agent or any Lender from a review of
the books and records of the Company or any of its Subsidiaries, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by such Obligor; provided that, in
the case of information received from an Obligor after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.13    European Monetary Union.
(d)    Definitions. As used herein, the following terms shall have the following
meanings:
“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.
“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU.
“Euros” means the single currency of Participating Member States of the European
Union, which shall be a Foreign Currency under this Agreement.
“National Currency” means the Currency, other than the Euro, of a Participating
Member State.
“Participating Member State” means each state so described in any EMU
Legislation.
“Target Operating Day” means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative,

68

--------------------------------------------------------------------------------



such other payment system (if any) reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euros is
open for the settlement of payments in Euros.
“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.
(e)    Effectiveness of Provisions. The provisions of paragraphs (c) through (h)
of this Section shall be effective on the date hereof, provided that, if and to
the extent that any such provision relates to any state (or the Currency of such
state) that is not a Participating Member State on the date hereof, such
provision shall become effective in relation to such state (and such Currency)
at and from the date on which such state becomes a Participating Member State.
(f)    Redenomination and Alternative Currencies. Each obligation under this
Agreement of a party to this Agreement which has been denominated in the
National Currency of a state that is not a Participating Member State on the
date hereof shall, effective upon the date on which such state becomes a
Participating Member State, be redenominated in Euros in accordance with EMU
Legislation; provided that, if and to the extent that any EMU Legislation
provides that an amount denominated either in Euros or in the National Currency
of a Participating Member State and payable within the Participating Member
State by crediting an account of the creditor can be paid by the debtor either
in Euros or in such National Currency, any party to this Agreement shall be
entitled to pay or repay any such amount either in Euros or in such National
Currency.
(g)    Payments by the Administrative Agent Generally. With respect to the
payment of any amount denominated in Euros or in a National Currency, the
Administrative Agent shall not be liable to any Borrower or any of the Lenders
in any way whatsoever for any delay, or the consequences of any delay, in the
crediting to any account of any amount required by this Agreement to be paid by
the Administrative Agent if the Administrative Agent shall have taken all
relevant steps to achieve, on the date required by this Agreement, the payment
of such amount in immediately available, freely transferable, cleared funds (in
Euros or in such National Currency, as the case may be) to the account of any
Lender in the Principal Financial Center in the Participating Member State which
such Borrower or such Lender, as the case may be, shall have specified for such
purpose. For the purposes of this paragraph, “all relevant steps” means all such
steps as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as the Administrative Agent may
from time to time determine for the purpose of clearing or settling payments in
Euros or such National Currency.
(h)    Certain Rate Determinations. For the purposes of determining the date on
which the Eurocurrency Rate is determined under this Agreement for the Interest
Period for any Borrowing denominated in Euros (or in any National Currency),
references in this Agreement to Business Days shall be deemed to be references
to Target Operating Days.
(i)    Basis of Accrual. If the basis of accrual of interest or fees expressed
in this Agreement with respect to the Currency of any state that becomes a
Participating Member State shall be inconsistent with any convention or practice
in the interbank market for the basis of accrual of interest or fees in respect
of the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
Currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

69

--------------------------------------------------------------------------------



(j)    Rounding. Without prejudice and in addition to any method of conversion
or rounding prescribed by the EMU Legislation, each reference in this Agreement
to a minimum amount, or to a multiple of a specified amount, in a National
Currency to be paid to or by the Administrative Agent shall be replaced by a
reference to such reasonably comparable and convenient amount, or to a multiple
of such reasonably comparable and convenient amount, in Euros as the
Administrative Agent may from time to time reasonably specify.
(k)    Other Consequential Changes. Without prejudice to the respective
liabilities of any Borrower to the Lenders and the Lenders to any Borrower under
or pursuant to this Agreement, except as expressly provided in this Section,
each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify to be necessary or appropriate to reflect the introduction of or
changeover to the Euro in Participating Member States.
SECTION 9.14    Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Obligors under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of any Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder (in
this Section called an “Entitled Person”) shall, notwithstanding the rate of
exchange actually applied in rendering such judgment, be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum adjudged to be due hereunder in the Second Currency such Entitled Person may
in accordance with normal banking procedures purchase and transfer to the
Specified Place the Specified Currency with the amount of the Second Currency so
adjudged to be due; and such Obligor hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Specified Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Specified Currency hereunder exceeds the amount of the Specified Currency so
purchased and transferred.
SECTION 9.15    USA PATRIOT Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notify each Obligor that pursuant to the “know your customer” regulations and
the requirements of the Patriot Act, they are required to obtain, verify and
record information that identifies each Obligor, which information includes the
name, address and tax identification number (and other identifying information
in the event this information is insufficient to complete verification) that
will allow such Lender or the Administrative Agent, as applicable, to verify the
identity of each Obligor. This information must be delivered to the Lenders and
the Administrative Agent no later than five days prior to the Effective Date and
thereafter promptly upon request. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to the Lenders and the
Administrative Agent.

70

--------------------------------------------------------------------------------



SECTION 9.16    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
[Signature Pages Follow]



71

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
INTERNATIONAL PAPER COMPANY,
as the Company
By
/s/ Errol Harris

Name: Errol A. Harris
Title: Vice President & Treasurer




--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and individually as a Lender
By
/s/ Peter S. Predun

Name: Peter S. Predun
Title: Executive Director




--------------------------------------------------------------------------------






CITIBANK, N.A.,
as Syndication Agent and individually as a Lender
By
/s/ Susan Olsen

Name: Susan Olsen
Title: Vice President




--------------------------------------------------------------------------------






COBANK, ACB,
as a Lender
By
/s/ Zachary Carpenter

Name: Zachary Carpenter
Title: Vice President




--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender
By
/s/ Christopher Wozniak

Name: Christopher Wozniak
Title: Vice President




--------------------------------------------------------------------------------




BNP PARIBAS,
as a Lender
By
/s/ Richard Pace

Name: Richard Pace
Title: Managing Director


By
/s/ Nanette Baudon

Name: Nanette Baudon
Title: Director




--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Lender
By
/s/ Ming K. Chu

Name: Ming K. Chu
Title: Vice President


By
/s/ John S. McGill

Name: John S. McGill
Title: Director




--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
By
/s/ L. Peter Yetman

Name: L. Peter Yetman
Title: Director




--------------------------------------------------------------------------------




BANCO BILBAO VIZCAYA ARGENTARIA S.A., NEW YORK BRANCH,
as a Lender
By
/s/ Mauricio Benitez

Name: Mauricio Benitez
Title: Vice President


By
/s/ Veronica Incera

Name: Veronica Incera
Title: Managing Director






--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender
By
/s/ Michael Madnick

Name: Michael Madnick
Title: Managing Director


By
/s/ Gordon Yip

Name: Gordon Yip
Title: Director




--------------------------------------------------------------------------------




MIZUHO BANK, LTD,
as a Lender
By
/s/ Donna DeMagistris

Name: Donna DeMagistris
Title: Authorized Signatory




--------------------------------------------------------------------------------




REGIONS BANK,
as a Lender
By
/s/ Bryan W. Ford

Name: Bryan W. Ford
Title: Senior Vice President




--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
By
/s/ Shuji Yabe

Name: Shuji Yabe
Title: Managing Director




--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON,
as a Lender
By
/s/ Jeffrey Dears

Name: Jeffrey Dears
Title: Vice President




--------------------------------------------------------------------------------




DNB CAPITAL LLC,
as a Lender
By
/s/ Thomas Tangen

Name: Thomas Tangen
Title: Senior Vice President
Head of Corporate Banking


By
/s/ Barbara Gronquist

Name: Barbara Gronquist
Title: Senior Vice President




--------------------------------------------------------------------------------




NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as a Lender
By
/s/ Mogens R. Jensen

Name: Mogens R. Jensen
Title: Senior Vice President


By
/s/ Christer Svardh

Name: Christer Svardh
Title: Senior Vice President




--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By
/s/ Robert M. Martin

Name: Robert M. Martin
Title: Senior Vice President




--------------------------------------------------------------------------------




STATE STREET BANK AND TRUST COMPANY,
as a Lender
By
/s/ Mary H. Carey

Name: Mary H. Carey
Title: Vice President




--------------------------------------------------------------------------------




U.S. BANK, NATIONAL ASSOCIATION,
as a Lender
By
/s/ Steven Dixon

Name: Steven Dixon
Title: Vice President




--------------------------------------------------------------------------------




SCHEDULE I
Commitments
[See definitions of “Commitment” and “Lenders” in Section 1.01]


Name of Lender


Commitment
 
 
JPMorgan Chase Bank, N.A.


$135,000,000


Citibank, N.A.


$135,000,000


CoBank, ACB


$150,000,000


Bank of America, N.A.


$100,000,000


BNP Paribas


$100,000,000


Deutsche Bank AG, New York Branch


$100,000,000


The Royal Bank of Scotland plc


$100,000,000


Banco Bilbao Vizcaya Argentaria S.A., New York Branch


$76,000,000


Credit Agricole Corporate and Investment Bank


$76,000,000


Mizuho Bank, Ltd.


$76,000,000


Regions Bank


$76,000,000


Sumitomo Mitsui Banking Corporation


$76,000,000


The Bank of New York Mellon


$50,000,000


DNB Capital LLC


$50,000,000


Nordea Bank Finland Plc, New York Branch


$50,000,000


PNC Bank, National Association


$50,000,000


State Street Bank and Trust Company


$50,000,000


U.S. Bank, National Association


$50,000,000


 
 
Total


$1,500,000,000











--------------------------------------------------------------------------------






SCHEDULE II
Material Agreements
 
Debt Instrument
Amount Outstanding
 
 
 
 
Indentures and Related Notes
 
1.    
Indenture, dated as of April 12, 1999, between International Paper Company and
The Bank of New York, as Trustee (the “1999 Indenture”).
 
 
 
 
2.    
Supplemental Indenture to the 1999 Indenture, dated as of March 19, 2003,
between International Paper Company and The Bank of New York, as Trustee (the
“March 2003 Supplement”).
 
 
 
 
3.    
5.30% Notes due 2015 of International Paper Company in an aggregate principal
amount of $700 million issued pursuant to the 1999 Indenture as supplemented by
the March 2003 Supplement.
$395,921,000
 
 
 
4.    
Supplemental Indenture to the 1999 Indenture, dated as of March 18, 2004,
between International Paper Company and The Bank of New York, as Trustee (the
“2004 Supplement”).
 
 
 
 
5.    
5.25% Notes due 2016 of International Paper Company in an aggregate principal
amount of $400 million issued pursuant to the 1999 Indenture as supplemented by
the 2004 Supplement.
$261,485,000
 
 
 
6.    
Supplemental Indenture to the 1999 Indenture, dated as of June 4, 2008, between
International Paper Company and The Bank of New York, as Trustee (the “2008
Supplement”).
 
 
 
 
7.    
7.95% Notes due 2018 of International Paper Company in an aggregate principal
amount of $1.7 billion issued pursuant to the 1999 Indenture as supplemented by
the 2008 Supplement.
$903,191,000
 
 
 
8.    
8.70% Notes due 2038 of International Paper Company in an aggregate principal
amount of $300 million issued pursuant to the 1999 Indenture as supplemented by
the 2008 Supplement.
$264,591,000
 
 
 
9.    
Supplemental Indenture to the 1999 Indenture, dated as of May 11, 2009, between
International Paper Company and The Bank of New York Mellon, as Trustee (the
“May 2009 Supplement”).
 
 
 
 
10.    
9.375% Notes due 2019 of International Paper Company in an aggregate principal
amount of $1 billion issued pursuant to the 1999 Indenture as supplemented by
the May 2009 Supplement.
$424,719,000





--------------------------------------------------------------------------------




 
Debt Instrument
Amount Outstanding
 
 
 
11.    
Supplemental Indenture to the 1999 Indenture, dated as of August 10, 2009,
between International Paper Company and The Bank of New York Mellon, as Trustee
(the “August 2009 Supplement”).
 
 
 
 
12.    
7.5% Notes due 2021 of International Paper Company in an aggregate principal
amount of $1 billion issued pursuant to the 1999 Indenture as supplemented by
the August 2009 Supplement.
$1,000,000,000
 
 
 
13.    
Supplemental Indenture to the 1999 Indenture, dated as of December 7, 2009,
between International Paper Company and The Bank of New York Mellon, as Trustee
(the “December 2009 Supplement”).
 
 
 
 
14.    
7.3% Notes due 2039 of International Paper Company in an aggregate principal
amount of $750 million issued pursuant to the 1999 Indenture as supplemented by
the December 2009 Supplement.
$722,481,000
 
 
 
15.    
Supplemental Indenture to the 1999 Indenture, dated as of November 16, 2011,
between International Paper Company and The Bank of New York Mellon Trust
Company, N.A., as Trustee (the “2011 Supplement”).
 
 
 
 
16.    
4.75% Notes due 2022 of International Paper Company in an aggregate principal
amount of $900 million issued pursuant to the 1999 Indenture as supplemented by
the 2011 Supplement.
$900,000,000
 
 
 
17.    
6.00% Notes due 2041 of International Paper Company in an aggregate principal
amount of $600 million issued pursuant to the 1999 Indenture as supplemented by
the 2011 Supplement.
$585,000,000
 
 
 
18.    
Supplemental Indenture to the 1999 Indenture, dated as of June 10, 2014, between
International Paper Company and The Bank of New York Mellon Trust Company, N.A.,
as Trustee (the “2014 Supplement”).
 
 
 
 
19.    
3.65% Notes due 2024 of International Paper Company in an aggregate principal
amount of $800 million issued pursuant to the 1999 Indenture as supplemented by
the 2014 Supplement.
$800,000,000
 
 
 
20.    
4.80% Notes due 2044 of International Paper Company in an aggregate principal
amount of $800 million issued pursuant to the 1999 Indenture as supplemented by
the 2014 Supplement.
$800,000,000
 
 
 
21.    
Indenture, dated as of September 1, 1986, between Temple-Inland Inc. and
Chemical Bank, as Trustee (the “1986 Indenture”).
 
 
 
 
22.    
Supplemental Indenture to the 1986 Indenture, dated as of June 15, 2012, between
Temple-Inland Inc., International Paper Company and The Bank of New York Mellon
Trust Company, N.A. (as successor to The Chase Manhattan Bank and Chemical
Bank), as Trustee (the “2012 Supplement”).
 





--------------------------------------------------------------------------------




 
Debt Instrument
Amount Outstanding
 
 
 
23.    
6.375% Notes due 2016 of Temple-Inland Inc. and guaranteed by International
Paper Company in an aggregate principal amount of $250 million issued pursuant
to the 1986 Indenture as supplemented by the 2012 Supplement.
$112,036,000
 
 
 
24.    
6.625% Notes due 2018 of Temple-Inland Inc. and guaranteed by International
Paper Company in an aggregate principal amount of $250 million issued pursuant
to the 1986 Indenture as supplemented by the 2012 Supplement.
$231,096,000
 
 
 
1.    
Bank Facilities
 
 
 
 
1.    
Red Bird CP Financing (Up to $500 million):
$0
 
 
 
 
(i) Second Amended and Restated Credit and Security Agreement, dated as of March
13, 2008 (as amended, most recently by Amendment No. 8 to the Second Amended and
Restated Credit Agreement, dated as of January 8, 2014), among Red Bird
Receivables, LLC, as Borrower, International Paper Company, as Servicer, the
Conduits and Liquidity Banks from time to time party thereto, Credit Agricole
Corporate and Investment Bank, as Atlantic Agent, Mizuho Corporate Bank, Ltd, as
WCM Agent and as Administrative Agent (in each case, as defined therein).
 
 
 
 
 
(ii) Receivables Sale and Contribution Agreement, dated as of March 13, 2008 (as
amended, most recently by Amendment #6 to Receivables Sale and Contribution
Agreement, dated as of January 8, 2014), between International Paper Company and
Red Bird Receivables, LLC..
 
 
 
 
2.    
Credit Agreement, dated as of February 13, 2012 (as amended from time to time),
among International Paper Company, the lenders party thereto, and Sumitomo
Mitsui Banking Corporation, as Administrative Agent and Initial Lender (each as
defined therein).
$165,000,000
 
 
 
 
Monetization Debt Securities
 
1.    
Promissory Note, dated as of March 12, 2012, issued to Basswood Forests LLC in
the amount of $3,625,981,546.28.
$3,625,981,546.28
 
 
 
2.    
Promissory Note, dated as of March 12, 2012, issued to Basswood Forests II LLC
in the amount of $797,018,453.72.
$797,018,453.72
 
 
 
3.    
Promissory Note, dated as of December 7, 2006, issued to Hickory Forests LLC in
the amount of $369,350,000.
$369,350,000
 
 
 
4.    
Promissory Note, dated as of December 20, 2006, issued to Birch Forests LLC in
the amount of $273,100,000.
$273,100,000
 
 
 





--------------------------------------------------------------------------------




 
Debt Instrument
Amount Outstanding
5.    
Promissory Note, dated as of December 20, 2006, issued to Beech Forests LLC in
the amount of $151,099,000.
$151,099,000
 
 
 









--------------------------------------------------------------------------------




SCHEDULE III
Approved Borrowers

[See Definition of “Approved Borrower” in Section 1.01]

None






--------------------------------------------------------------------------------




SCHEDULE IV
Existing Liens


None.






--------------------------------------------------------------------------------




EXHIBIT A
[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“5-Year Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the 5-Year Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the 5-Year Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the facility identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the 5-Year Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

-1-

--------------------------------------------------------------------------------




 
 
 
1.
Assignor:
______________________________
 
 
 
2.
Assignee:
______________________________
 
[and is an Affiliate/Approved Fund of [identify Lender]]
 
 
 
3.
Borrower:
______________________
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
 
5.
Credit Agreement:
The $1,500,000,000 Credit Agreement dated as of August 5, 2014 between
International Paper Company, the Lenders parties thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent
 
 
 
6.
Assigned Interest:
 
 
 
 
 
 
 



Facility Assigned
Aggregate Amount of Commitment / Loans for all Lenders
Amount of Commitment / Loans Assigned
Percentage Assigned of Commitment / Loans
Revolving Credit Commitments
$
$
%
Competitive Loans
$
$
%
 
 
 
 

Effective Date (herein, the “Effective Date”): _____________ ___, 20___ [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

-2-

--------------------------------------------------------------------------------




ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:______________________________
Title:
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
By:______________________________
Title:
 
 
 
[Consented to and] Accepted:
 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent
 
 
 
By_________________________________
 
Title:
 
 
 
 
 
[Consented to:]
 
 
 
INTERNATIONAL PAPER COMPANY
 
 
 
 
 
By________________________________
 
Title:
 


-3-

--------------------------------------------------------------------------------




ANNEX 1
$1,500,000,000 5-Year CREDIT AGREEMENT DATED AS OF AUGUST 5, 2014
BETWEEN INTERNATIONAL PAPER COMPANY, CERTAIN LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
5-Year Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the 5-Year Credit Agreement, (iii) the
financial condition of each Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of the 5-Year Credit Agreement or (iv) the
performance or observance by each Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under the
5-Year Credit Agreement.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the 5-Year Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the 5-Year Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the 5-Year Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the 5-Year Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v) if it
is a Foreign Lender, attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the 5-Year
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

-4-

--------------------------------------------------------------------------------




3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



-5-

--------------------------------------------------------------------------------




EXHIBIT B
[Reserved]



-1-

--------------------------------------------------------------------------------






EXHIBIT C
[Form of Officer’s Certificate]
INTERNATIONAL PAPER COMPANY


August 5, 2014


I, [________], [senior financial officer] of International Paper Company, a New
York corporation (the "Company"), pursuant to Section 5.01(d) of the Credit
Agreement (the “Agreement”) dated as of August 5, 2014 among the Company, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Agreement), DO HEREBY CERTIFY, in such
capacity on behalf of the Company, as follows:


(a) the representations and warranties of the Company in Part A of Article III
of the Agreement [and the representations and warranties of [____________], as
an Approved Borrower, in Part B of Article III of the Agreement, in each case]
are true and correct on and as of the date hereof, except in the case of any
such representation or warranty that expressly relates to an earlier date, in
which case such representation or warranty is true and correct in all material
respects on and as of such earlier date; and


(b) no Default has occurred and is continuing.




[Signature Page Follows]

-1-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Certificate to be executed on
its behalf by the undersigned on and as of the date first set forth above.




                        
By:_______________________________
Name:
Title:











-2-

--------------------------------------------------------------------------------






EXHIBIT D-1
[Form of Designation Letter]
[__________, ____]
To JPMorgan Chase Bank, N.A., as Administrative
Agent party to the 5-Year Credit Agreement
referred to below
 

Ladies and Gentlemen:
We make reference to the 5-Year Credit Agreement (the “5-Year Credit Agreement”)
dated as of August 5, 2014 between International Paper Company (the “Company”),
the lenders named therein and JPMorgan Chase Bank, N.A., as Administrative
Agent. Terms defined in the 5-Year Credit Agreement are used herein as defined
therein.
Subject to the approval of the Administrative Agent and the Applicable Lenders
(to be evidenced by signing at the place below indicated and returning to the
Company the enclosed copy of this letter) the Company hereby designates
_________________ (the “Approved Borrower”), a Wholly Owned Consolidated
Subsidiary of the Company, a [corporation duly incorporated] under the laws of
[State/Country], as an Approved Borrower in accordance with Section 2.01(b) of
the 5-Year Credit Agreement until such designation is terminated in accordance
with said Section 2.01(b).
The Approved Borrower hereby accepts the above-designation and hereby expressly
and unconditionally accepts the obligations of a Borrower under the 5-Year
Credit Agreement, adheres to the 5-Year Credit Agreement and agrees and confirms
that, upon your execution and return to the Company of the enclosed copy of this
letter, it shall be a Borrower for purposes of the 5-Year Credit Agreement and
agrees to be bound by and to perform and comply with the terms and provision of
the 5-Year Credit Agreement applicable to it as if it had originally executed
the 5-Year Credit Agreement. The Approved Borrower hereby authorizes and
empowers the Company to act as its representative and attorney-in-fact for the
purposes of signing documents and giving and receiving notices (including
notices of borrowing under Article II of the 5-Year Credit Agreement) and other
communications in connection with the 5-Year Credit Agreement and the
transactions contemplated thereby and further agrees that the Administrative
Agent and the Lenders may conclusively rely on the foregoing authorization.
The Approved Borrower hereby submits with this Designation Letter, the
statements of earnings, cash flow and common shareholders’ equity (if any) of
the Approved Borrower for each of the most recently completed fiscal quarter and
the most recently completed fiscal year of the Approved Borrower and the related
balance sheets as at the end of such quarter and such year, respectively; and
the Company and the Approved Borrower each hereby certifies that the said
financial statements fairly present the financial condition and results of the
operations of such Approved Borrower in accordance with generally accepted
accounting principles, consistently applied, as at the end of, and for, such
quarter and such year, respectively.
The Company hereby represents and warrants to the Administrative Agent and the
Lenders that, before and after giving effect to this Designation Letter, (i) the
representations and warranties set forth in Part A of Article III of the 5-Year
Credit Agreement (other than the last sentence of Section 3.02) are true

-1-

--------------------------------------------------------------------------------






and correct on the date hereof as if made on and as of the date hereof and (ii)
no Default has occurred and is continuing.
The Approved Borrower hereby represents and warrants to the Administrative Agent
and the Lenders that, after giving effect to this Designation Letter, the
representations and warranties set forth in Part B of Article III of the 5-Year
Credit Agreement are true and correct on the date hereof.
The Approved Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Designation Letter or the 5-Year Credit Agreement, or for recognition or
enforcement of any judgment, and hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. The Approved Borrower agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The Approved Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Designation Letter or the 5-Year Credit
Agreement in any court referred to above. The Approved Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. The Approved Borrower irrevocably consents to service of process in the
manner provided for notices in Section 9.01(a) of the 5-Year Credit Agreement
(and for such purpose, the Approved Borrower hereby irrevocably appoints the
Company as its authorized agent to accept such service of process in New York
with respect to this Designation Letter and the 5-Year Credit Agreement).
The Approved Borrower hereby instructs its counsel to deliver to the Lenders and
the Administrative Agent the opinion referred to in Section 5.02(b) of the
5-Year Credit Agreement.
THE APPROVED BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER OR
THE 5-Year CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE APPROVED BORROWER (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY TO THE
5-Year CREDIT AGREEMENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND SUCH OTHER PARTIES HAVE BEEN INDUCED TO
ENTER INTO THIS DESIGNATION LETTER AND THE 5-Year CREDIT AGREEMENT BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
This Designation Letter may be consented to and agreed in any number of
counterparts and by the Administrative Agent and each Applicable Lender on
separate counterparts, each of which, when executed and delivered, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument. Delivery of an executed signature page by facsimile or
electronic mail shall be effective as delivery of a manually executed
counterpart hereof.

-2-

--------------------------------------------------------------------------------








INTERNATIONAL PAPER COMPANY
 
 
By: ____________________________
Title:
 
[APPROVED BORROWER]
 
 
By: ____________________________
Title:
 
 
Consent and Agree:
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
 
By: ____________________________
Title:
 
 
[______________________]
as Applicable Lender
 
 
By: ____________________________
Title:
 




-3-

--------------------------------------------------------------------------------






EXHIBIT D-2
[Form of Termination Letter]
[__________, ____]
To JPMorgan Chase Bank, N.A., as Administrative
Agent party to the 5-Year Credit Agreement
referred to below
 

Ladies and Gentlemen:
We make reference to the 5-Year Credit Agreement (the “5-Year Credit Agreement”)
dated as of August 5, 2014 between International Paper Company (the “Company”),
the lenders named therein and JPMorgan Chase Bank, N.A., as Administrative
Agent. Terms defined in the 5-Year Credit Agreement are used herein as defined
therein.
The Company hereby terminates the status as an Approved Borrower of __________,
a [corporation incorporated] under the laws of [State/Country], in accordance
with Section 2.01(b) of the 5-Year Credit Agreement, effective as of the date of
receipt of this notice by the Administrative Agent. The undersigned hereby
represent and warrant that all principal of and interest on all Loans of the
above-referenced Approved Borrower and all other amounts payable by such
Approved Borrower pursuant to the 5-Year Credit Agreement have been paid in full
on or prior to the date hereof. Notwithstanding the foregoing, this Termination
Letter shall not affect any obligation which by the terms of the 5-Year Credit
Agreement survives termination hereof.
INTERNATIONAL PAPER COMPANY
 
 
 
By: ____________________________
Title






-4-

--------------------------------------------------------------------------------






EXHIBIT E
[Form of Increasing Lender Supplement]
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
August 5, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among International Paper Company (the
“Company”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Commitments under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Commitment;
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to increase the Commitments under the Credit Agreement pursuant to
such Section 2.19; and
WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________].
2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document. Delivery of an executed signature page to
this Supplement by facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Supplement.

-5-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]





By:____________________________________
Name:
Title:
 



Accepted and agreed to as of the date first written above:


INTERNATIONAL PAPER COMPANY




By:______________________________________
Name:
Title:
 

 

Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:______________________________________
Name:
Title:





-6-

--------------------------------------------------------------------------------




EXHIBIT F
[Form of Augmenting Lender Supplement]
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Credit Agreement, dated as of August 5, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among International Paper Company (the “Company”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.19 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Company and the Administrative Agent,
by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Syndicated
Loans of $[__________].
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]




--------------------------------------------------------------------------------






4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document. Delivery of an executed signature page to
this Supplement by facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Supplement.
[Remainder of this page intentionally left blank]

-2-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]


 

By:                             
Name:
Title:
 



Accepted and agreed to as of the date first written above:


INTERNATIONAL PAPER COMPANY




By:_____________________________________
Name:
Title:
 

 

Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:_____________________________________
Name:
Title:











-3-